

EXHIBIT 10.3
Execution Version






RALEIGH ASSET PURCHASE AND SALE AGREEMENT

dated as of June 30, 2015

by and between
INVENERGY WIND CANADA GREEN HOLDINGS ULC,
an unlimited liability corporation incorporated under the laws of the Province
of Alberta,
as Seller Parent

and

TERRAFORM IWG ONTARIO HOLDINGS, LLC
a limited liability company formed under the laws of the State of Delaware,
as Purchaser


and to which intervene


INVENERGY WIND GLOBAL LLC,
a limited liability company formed under the laws of the State of Delaware
as Invenergy Indemnitor

and
MARUBENI CORPORATION,
a corporation incorporated under the laws of Japan
as Marubeni Indemnitor
and
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC,
a body formed under the Act respecting the Caisse de dépôt et placement du
Québec, R.S.Q., chapter C-2
as CDPQ Indemnitor



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS, INTERPRETATION    1
1.01
Definitions    1

1.02
Interpretation    16

ARTICLE 2 SALE OF ACQUIRED ASSETS AND CLOSING    17
2.01
Purchase and Sale    17

2.02
Payment of Purchase Price    17

2.03
Closing    18

2.04
Purchase Price Adjustment.    19

2.05
Obligation to pay Credit Facility Obligations.    21

ARTICLE 3 REPRESENTATIONS AND WARRANTIES IN RESPECT OF SELLER PARENT AND EACH
SELLER INDEMNITOR    23
3.01
Seller Parent.    23

3.02
Invenergy Indemnitor.    25

3.03
Marubeni Indemnitor.    26

3.04
CDPQ Indemnitor.    27


ii

--------------------------------------------------------------------------------



ARTICLE 4 REPRESENTATIONS AND WARRANTIES IN RESPECT OF SELLER AND PROJECT    28
4.01
Existence; Corporate Power.    28

4.02
Authority    29

4.03
No Consent    29

4.04
No Conflicts.    29

4.05
Regulatory Matters and Governmental Approvals    30

4.06
Legal Proceedings.    30

4.07
Financial Statements; Absence of Undisclosed Liabilities    30

4.08
Taxes    31

4.09
Employees    32

4.10
Material Seller Contracts    32

4.11
Permits    34

4.12
Affiliate Transactions    35

4.13
Environmental Matters    35

4.14
Personal and Real Property.    35

4.15
Insurance    37

4.16
Compliance with Laws.    38

4.17
Warranties.    38


iii

--------------------------------------------------------------------------------



4.18
Bank Accounts.    38

4.19
Intellectual Property.    38

4.20
Absence of Certain Changes.    39

4.21
First Nations.    39

4.22
No Other Warranties    39

ARTICLE 5 REPRESENTATIONS AND WARRANTIES IN RESPECT OF PURCHASER AND PURCHASER
PARENT    40
5.01
Purchaser.    40

5.02
Purchaser Parent.    42

ARTICLE 6 COVENANTS OF SELLER PARENT    44
6.01
Regulatory and Other Permits    44

6.02
Access to Information    44

6.03
Conduct of Business.    45

6.04
Pre-Closing Reorganization.    47

6.05
Exclusivity    47

6.06
Records    48

6.07
Fulfillment of Conditions    48

6.08
Further Assurances    48


iv

--------------------------------------------------------------------------------



6.09
Disclosure Schedules Update.    49

6.10
Project Personnel.    49

6.11
Intercompany Obligations.    50

6.12
Cooperation.    50

ARTICLE 7 COVENANTS OF PURCHASER    51
7.01
Regulatory and Other Permits    51

7.02
Fulfillment of Conditions    51

7.03
Further Assurances    51

7.04
Replacement of Support and Affiliate Obligations    52

7.05
Assumed Liabilities.    52

7.06
Project Personnel.    52

7.07
Expansion Rights.    53

7.08
Purchaser Parent Guaranty.    53

ARTICLE 8 CONDITIONS TO OBLIGATIONS OF PURCHASER    53
8.01
Bring-Down of Seller Parent’s Representations and Warranties    54

8.02
Performance Prior to and at Closing    54

8.03
Bill of Sale    54


v

--------------------------------------------------------------------------------



8.04
Transition Services Agreement.    54

8.05
Litigation    54

8.06
Governmental Approvals    54

8.07
Consents    54

8.08
Officers’ Certificates    55

8.09
No Material Adverse Effect    55

8.10
Facility Management Agreement.    55

8.11
Contracts to be Terminated.    55

8.12
Competition Act Approval and Investment Canada Act Clearance.    55

8.13
Title Insurance.    55

8.14
Additional Purchases.    55

8.15
Credit Facility Obligations.    55

ARTICLE 9 CONDITIONS TO OBLIGATIONS OF SELLER PARENT    56
9.01
Bring-Down of Purchaser’s Representations and Warranties    56

9.02
Performance Prior to and at Closing    56

9.03
Governmental Approvals    56

9.04
Consents    56

9.05
Litigation    56


vi

--------------------------------------------------------------------------------



9.06
Certificates    56

9.07
Bill of Sale and Leasehold Assignment.    57

9.08
Facility Management Agreement.    57

9.09
Competition Act Approval and Investment Canada Act Clearance    57

9.10
Personnel.    57

9.11
Release of Material Seller Contracts.    57

9.12
Credit Facility Obligations.    57

9.13
Additional Purchases.    57

9.14
Support and Affiliate Obligations    58

ARTICLE 10 TAX MATTERS    58
10.01
Certain Taxes    58

10.02
ETA Election.    58

10.03
Tax Act Election.    58

10.04
Allocation of Purchase Price    59

ARTICLE 11 SURVIVAL    59
11.01
Survival of Representations, Warranties, Covenants and Agreements    59

ARTICLE 12 INDEMNIFICATION    59

vii

--------------------------------------------------------------------------------



12.01
Indemnification by Seller Indemnitors    59

12.02
Indemnification by Purchaser    61

12.03
Period for Making Claims    61

12.04
Limitations on Claims    62

12.05
Procedure for Indemnification    63

12.06
Rights of Indemnifying Party    64

12.07
Exclusive Remedy    65

12.08
Treatment of Payment.    65

12.09
Payment of Claims.    65

ARTICLE 13 TERMINATION    65
13.01
Termination    65

13.02
Effect of Termination    66

ARTICLE 14 COMPETITION ACT APPROVAL    66
ARTICLE 15 MISCELLANEOUS    67
15.01
Waiver of Bulk Sales Laws.    67

15.02
Notices.    67

15.03
Entire Agreement    69


viii

--------------------------------------------------------------------------------



15.04
Specific Performance    69

15.05
Time of the Essence    69

15.06
Expenses    69

15.07
Confidentiality    70

15.08
Waiver    71

15.09
Amendment    71

15.10
No Third Party Beneficiary    71

15.11
Assignment    71

15.12
Severability    72

15.13
Governing Law    72

15.14
Consent to Jurisdiction.    72

15.15
Waiver of Jury Trial    73

15.16
Attorneys’ Fees    73

15.17
Limitation on Certain Damages    73

15.18
Disclosures    74

15.19
Facsimile Signature; Counterparts    74

15.20
Public Announcements    74

15.21
No Strict Construction    75


ix

--------------------------------------------------------------------------------



15.22
Financing Sources.    75






x

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    Form of Bill of Sale
Exhibit B    Form of Leasehold Assignment
Exhibit C    [Reserved]
Exhibit D    Form of Closing Certificate of Seller Parent
Exhibit E    Form of Secretary’s Certificate of Seller Parent
Exhibit F    Form of Closing Certificate of Purchaser
Exhibit G    Form of Secretary’s Certificate of Purchaser
Exhibit H    Form of Purchaser Parent Guaranty
Exhibit I    Form of Transition Services Agreement
    


ANNEXES
Annex 1    Project Description and Acquired Assets
Annex 2    Assumed Liabilities
Annex 3    Expansion Rights
Annex 4    Knowledge of Seller Parent
Annex 5     Support and Affiliate Obligations
Annex 6    Contracts to be Terminated
Annex 7    Reserve Accounts





xi

--------------------------------------------------------------------------------






SCHEDULES


Schedule 10.04
Allocation Schedule
Seller Disclosure Schedules
Schedule 1.01
Liens
Schedule 3.01(f)
Legal Proceedings Against Seller Parent
Schedule 4.03
Seller Consents
Schedule 4.05
Seller Approvals
Schedule 4.06
Legal Proceedings Against Seller
Schedule 4.07(a)
Seller’s Financial Statements
Schedule 4.07(b)
Liabilities
Schedule 4.07(c)
Distributions
Schedule 4.10
Material Seller Contracts
Schedule 4.11
Permits
Schedule 4.12
Affiliate Transactions
Schedule 4.13
Environmental Matters
Schedule 4.14(a)
Owned Real Property
Schedule 4.14(b)
Project Real Property Agreements
Schedule 4.14(c)
Title Insurance Policies
Schedule 4.14(f)
Enforceability of Project Real Property Agreements
Schedule 4.14(k)
Equipment and Other Tangible Personal Property
Schedule 4.15
Insurance Policies and Outstanding Claims
Schedule 4.16
Compliance with Laws
Schedule 4.18
Bank Accounts, Investment Accounts and Safety Deposit Boxes


xii

--------------------------------------------------------------------------------

 

Schedule 4.20
Absence of Certain Changes
Schedule 6.03(b)
Actions Out of the Ordinary Course
Schedule 6.10(a)
Project Personnel
Schedule 6.11
Intercompany Obligations
Purchaser Disclosure Schedules
Schedule 5.01(c)
Purchaser Consents and Purchaser Approvals




xiii

--------------------------------------------------------------------------------



ASSET PURCHASE AND SALE AGREEMENT
This ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 30,
2015 (the “Effective Date”), is made and entered into by and among INVENERGY
WIND CANADA GREEN HOLDINGS ULC, an unlimited liability corporation incorporated
under the laws of the Province of Alberta (“Seller Parent”), and TERRAFORM IWG
ONTARIO HOLDINGS, LLC, a limited liability company formed under the laws of the
State of Delaware (“Purchaser”), and to which intervene INVENERGY WIND GLOBAL
LLC, a limited liability company formed under the laws of the State of Delaware
(“Invenergy Indemnitor”), MARUBENI CORPORATION, a corporation incorporated under
the laws of Japan (“Marubeni Indemnitor”), and CAISSE DE DÉPÔT ET PLACEMENT DU
QUÉBEC, a body formed under the Act respecting the Caisse de dépôt et placement
du Québec, R.S.Q., chapter C-2 (“CDPQ Indemnitor”). Seller Parent and Purchaser
are referred to, collectively, as the “Parties” and each, individually, as a
“Party”. Capitalized terms used, and not otherwise defined, herein shall have
the meanings set forth in Section 1.01.
RECITALS
WHEREAS, Seller Parent owns an indirect interest in Raleigh Wind Power
Partnership, a limited partnership formed under the laws of the Province of
Ontario (“Seller”), the sole general partner of Seller is Invenergy Canada Wind
1 Limited, a corporation incorporated under the laws of the Province of Alberta
(the “General Partner”), and Seller owns a 78MW wind generation facility located
in or near the city of Chatham-Kent, Ontario, Canada (the “Project”), as
described on Annex 1 hereto.
WHEREAS, Seller Parent desires to cause Seller to sell, and Purchaser desires to
purchase, on the terms and subject to the conditions set forth in this
Agreement, all of the assets constituting the Project (other than the Excluded
Assets, as defined herein), and Purchaser agrees to assume all of the Assumed
Liabilities (as defined herein).
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and the
Seller Indemnitors agree as follows:
ARTICLE 1
DEFINITIONS, INTERPRETATION
1.01    Definitions.
As used in this Agreement, the following defined terms have the meanings
indicated below:
“Accounting Principles” means the principles and methodologies used in
connection with the preparation of the Financial Statements, applied on a
consistent basis, and otherwise in



--------------------------------------------------------------------------------



accordance with GAAP, provided that in the event of any conflict between such
principles and methodologies and GAAP, such principles and methodologies shall
govern.
“Acquired Assets” means, with respect to the Project, all of the Seller’s
rights, title and interest to the property, assets, goodwill and business as a
going concern of every kind, nature and description, real, personal or mixed,
tangible or intangible, wherever situated, which are owned or leased by the
Seller or in which the Seller otherwise has any right, title or interest,
including all equipment, machinery, facilities, reports, licenses, wind data,
proprietary rights in respect of software and programs, Project Real Property,
Contracts, Permits (to the extent transferable), Reserve Accounts and the cash
therein, all bank and other accounts including those identified on Schedule 4.18
and the cash therein (except if, and to the extent that, such cash is applied to
the payment of the Credit Facility Obligations pursuant to Section 2.03(c)),
current assets (including accounts receivable), warranties and other assets of
the Seller which relate to the Project, and including those assets, Contracts,
Permits, warranties and other assets described in Annex 1, provided that the
foregoing shall not include Excluded Assets.
“Action or Proceeding” means any action, contest, cause of action, claim,
complaint, litigation, hearing, suit, dispute, arbitration, mediation,
proceeding or investigation (whether civil, criminal, administrative,
investigative or informal or otherwise) of or before any Governmental Authority
or before any arbitrator (but with respect to any investigation only an
investigation of which the applicable Person has Knowledge or has received
written notice).
“Advance Ruling Certificate” means an advance ruling certificate issued by the
Commissioner of Competition pursuant to Section 102 of the Competition Act.
“Affiliate” of a specified Person means any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agreement” means this Asset Purchase and Sale Agreement and the exhibits, the
annexes and the Disclosure Schedules, as any of the same shall be amended or
supplemented from time to time.
“Allocation Schedule” has the meaning set forth in Section 10.04.
“Assumed Liabilities” means (a) all Liabilities of the Seller as of the Closing
Date; (b) those Liabilities specifically set forth in Annex 2; (c) all
Liabilities of the General Partner as of the Closing Date to the extent such
Liabilities are also Liabilities of the Seller and for which the General Partner
has Liability as a result of its status as a general partner of Seller; provided
that “Assumed Liabilities” shall exclude all Excluded Liabilities; and further
provided that if the Debt Assumption Option is exercised in accordance with
Section 2.05, the “Assumed Liabilities” shall include (and the “Excluded
Liabilities” shall exclude) any and all Liabilities in connection with or
pursuant to the Credit Agreement and the other Loan Documents, including the
Credit Facility Obligations.
“Bank Accounts” has the meaning set forth in Section 4.18.

2

--------------------------------------------------------------------------------



“Base Purchase Price” means C$171,773,322.
“Bill of Sale” means the Bill of Sale to be entered into on the Closing Date
between Seller and Purchaser, in substantially the form of Exhibit A attached
hereto.
“Business” means the business and operations of the Seller and the Project.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York, Chicago or Toronto are authorized or obligated to close.
“Calculation” has the meaning set forth in Section 2.04(a).
“Calculation Date” means June 30, 2015.
“Calculation Date Balance Sheet” has the meaning set forth in Section 2.04(a).
“Cap” has the meaning set forth in Section 12.04(b).
“Cash Purchase Price” means the Base Purchase Price as increased or decreased
(as the case may be) by the Purchase Price Adjustment (depending on whether such
Purchase Price Adjustment is a positive or negative number) in accordance with
Section 2.04(d).
“CDPQ Indemnitor” has the meaning set forth in the preamble of this Agreement,
and includes its successors and permitted assigns.
“Closing” has the meaning set forth in Section 2.03(a).
“Closing Date” is the date on which the Closing occurs.
“Commercial Operation Date” means the date Commercial Operation (as defined in
the RES III Contract) was achieved for the Project, as more particularly set out
and confirmed in a letter dated March 15, 2011 from the Ontario Power Authority
(predecessor to the IESO) to Seller and Made Available to Purchaser.
“Commissioner of Competition” means the Commissioner of Competition appointed
pursuant to the Competition Act or any Person duly authorized to exercise the
powers of the Commissioner of Competition.
“Competition Act” means the Competition Act (Canada).
“Competition Act Approval” means (i) the issuance of an Advance Ruling
Certificate with respect to the transactions contemplated by this Agreement, or
(ii) Purchaser and Seller have given the notice under Section 114 of the
Competition Act with respect to the transactions contemplated by this Agreement
and the applicable period under Section 123 of the Competition Act has expired
or been waived in accordance with the Competition Act, or (iii) the obligation
to give the requisite notice with respect to the transactions contemplated by
this Agreement has been waived pursuant to Subsection 113(c) of the Competition
Act, and, in the case of (ii) or (iii), Purchaser has been

3

--------------------------------------------------------------------------------



advised in writing by the Commissioner of Competition that he is of the view, at
that time, that, in effect, grounds do not exist to initiate proceedings before
the Competition Tribunal under the merger provisions of the Competition Act with
respect to the transactions contemplated by this Agreement, and the form of and
any terms and conditions attached to any such advice are acceptable to Purchaser
and Seller Parent, acting reasonably, and such advice has not been rescinded or
amended.
“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement dated February 18, 2015 between SunEdison, LLC and Invenergy Wind LLC.
“Connection Cost Recovery Agreement” means the Generation Facility Connection
and Cost Recovery Agreement dated as of June 18, 2010 between the Seller and
Hydro One Networks Inc., as amended or supplemented from time to time.
“Constitutive Documents” means, with respect to any Person, as applicable, all
organizational or formation documents, articles of incorporation, by-laws,
limited partnership agreements, declarations of limited partnership, memorandums
of association, member agreements or similar Contracts relating to the
ownership, formation or governance of such Person.
“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement, or other contract,
entered into by a Person or by which a Person or any of its assets are bound.
“Control” when used with respect to any particular Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, in
its capacity as manager, sole or managing member, general partner, by contract
or otherwise, and the terms “Control”, “Controlling” and “Controlled” have
meanings correlative to the foregoing.
“Credit Agreement” means the credit agreement, dated as of January 15, 2010,
among Seller, the General Partner, the financial institutions party thereto as
lenders, The Manufacturers Life Insurance Company, as agent, as amended on July
13, 2010 by a first amendment to credit agreement, on April 15, 2011 by a second
amendment to credit agreement and on April 16, 2015 by a third amendment to
credit agreement, as the same may be further amended or supplemented from time
to time.
“Credit Facility Obligations” means any and all Liabilities of the Seller under
the Financing Documents, including (a) any Obligations (as defined in the Credit
Agreement), or other amounts owing by Seller under the Financing Documents and
all Liabilities of the General Partner under the Financing Documents to the
extent such Liabilities are also Liabilities of the Seller and for which the
General Partner has Liability as a result of its status as a general partner of
the Seller, and (b) any make-whole, penalty, swap breakage fees or other
termination payments.
“Debt Assumption Option” has the meaning set forth in Section 2.05.
“Deductible” has the meaning set forth in Section 12.04(a).

4

--------------------------------------------------------------------------------



“Disclosure Schedules” means the schedules attached to or accompanying this
Agreement, and dated as of the date hereof.
“Effective Date” has the meaning set forth in the Preamble.
“Electronic Data Room” the Intralinks website established by Seller Parent in
the folder named “Project Einstein” and the FTP site established by Seller
Parent at the address: https://invenergy.brickftp.com/f/53aa76b97 ; to which
Purchaser’s representatives, advisors and consultants have been provided access.
“Employee Plan” means all employee benefit, fringe benefit, supplemental
unemployment benefit, bonus, incentive, profit sharing, termination, change of
control, pension, retirement, stock option, stock purchase, stock appreciation,
health, welfare, medical, dental, disability, life insurance and similar plans,
programmes, arrangements or practices relating to the current or former
directors, officers or employees of the Seller maintained, sponsored or funded
by the Seller, whether written or oral, funded or unfunded, insured or
self-insured, registered or unregistered under which the Seller may have any
liability, contingent or otherwise.
“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, provincial or regional
emission, renewable energy or energy conservation trading or budget program)
that have been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Project as of: (a) the
Effective Date; and (b) future years for which allocations have been established
and are in effect as of the Effective Date.
“Environmental Claim” means any suit, action, demand, directive, claim, lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each such
case alleging any liability under or violation of or noncompliance with any
applicable Environmental Law.
“Environmental Law” means any applicable Law pertaining to the environment,
human health and safety, Hazardous Substances, and physical and biological
natural resources and all Contracts or Permits issued by a Governmental
Authority pursuant to such Laws.
“Environmental Permits” means all Permits required under all Environmental Laws.
“ETA” means the Excise Tax Act (Canada), and the regulations promulgated
thereunder, as amended from time to time.
“Excluded Assets” means the following: (a) Seller’s and General Partner’s
Constitutive Documents, qualifications to conduct business as an entity,
arrangements with registered agents relating to qualifications, taxpayer and
other identification numbers, seals, minute books, stock/equity transfer books,
blank stock (or other similar) certificates, and other documents relating to the
organization, maintenance, and existence of Seller or General Partner as an
entity, (b) Seller’s

5

--------------------------------------------------------------------------------



and General Partner’s, on its own behalf and on behalf of Seller, rights under
the Transaction Documents to which it is a party (or under any side agreement
between Seller or General Partner, on its own behalf and on behalf of Seller, on
the one hand and Purchaser on the other hand entered into on or after the date
of this Agreement), (c) the Electricity Generation License EG-2009-0151 issued
by the Ontario Energy Board, (d) Tax receivables of Seller or General Partner,
(e) the insurance policies issued to or benefitting the Seller or General
Partner and all proceeds therefrom and rights thereunder, and (f) the Contracts
between the Seller or the General Partner and any of their respective partners,
shareholders or Affiliates and all of their rights thereunder.
“Excluded Liabilities” means, except as may be expressly set forth in this
Agreement (including, for greater certainty, in Section 15.06) or expressly set
forth in any other Transaction Document: (a) all Liabilities of the Seller and
General Partner arising under or relating to the Transaction Documents and the
consummation of the transactions contemplated thereby; (b) all Liabilities of
the Seller and General Partner to any of their partners, shareholders,
Affiliates, or to any officer, director, or employee of either Seller, General
Partner or of their Affiliates; (c) all Liabilities of the Seller and General
Partner arising under or relating to the Contracts between the Seller and any of
its Affiliates listed on Schedule 4.12; (d) all Liabilities of Seller and
General Partner arising under or relating to the Excluded Assets (other than any
Liabilities arising under applicable sales Tax legislation, to the extent that
they are set-off against an amount of a Tax receivable that constitutes an
Excluded Asset); (e) all Liabilities of the Seller for (i) Taxes imposed on net
income, including any such Liability imposed under the Tax Act; or (ii) all
Taxes, other than Tax imposed on net income, that accrue or are due prior to the
Calculation Date, except to the extent that any such Taxes are reflected on the
Calculation Date Balance Sheet; (f) those Liabilities arising or relating to
insurance policies issued to or benefiting the Seller; (g) all Liabilities of
the Seller described in Section 7.06(c); (h) all Liabilities of the Seller and
General Partner for any finder’s fee, brokerage commission or similar payment to
Goldman Sachs & Co in connection with the transactions contemplated by this
Agreement, (i) any Liabilities for interest or penalties in respect of Taxes
that would not have been payable but for a failure by the Seller or the General
Partner to pay an amount of Tax when due between the Calculation Date and the
Closing Date, or in respect of a failure to file a Tax Return when due between
the Calculation Date and the Closing Date, (j) any Liabilities incurred or
suffered by the Seller or the General Partner pursuant to transactions to which
the Seller or the General Partner is a party as part of or in connection with
the Seller Pre-Closing Reorganization; and (k) unless the Debt Assumption Option
is exercised in accordance with Section 2.05, any and all Liabilities in
connection with or pursuant to the Credit Agreement and the other Loan
Documents, subject to the Purchaser’s obligations pursuant to Sections 2.02,
2.03 and 15.06(b)(i).
“Expansion Rights” means any real or personal, tangible or intangible property
rights (including collection rights, transmission rights, interconnection rights
and rights to any operation and maintenance building or related facilities)
necessary for the ownership, development, construction, operation or maintenance
of electric generation facilities other than the Project by Seller or its
Affiliates in the vicinity of the Project but not necessary for the ownership,
development, construction, operation or maintenance of the Project, including
the rights described in Annex 3.

6

--------------------------------------------------------------------------------



“Facility Management Agreement” means the Facility Management Agreement entered
into on January 25, 2010 between Invenergy Services and Seller, as the same may
be amended or supplemented from time to time.
“Final Determination Date” has the meaning set forth in Section 2.04(d).
“Financing” has the meaning set forth in Section 6.12.
“Financing Sources” means, other than Purchaser or any of its Affiliates, the
entities that have directly or indirectly committed to provide, or otherwise
entered into agreements with Terraform Power Operating, LLC in connection with,
the financing for the purchase of the Acquired Assets contemplated by that
certain Project Thor Commitment Letter to be dated July 1, 2015, including the
Lead Arrangers and the parties to any joinder to such commitment letter or any
loan or credit agreement or underwriting agreement (or other definitive
documentation) relating thereto, together with their respective Affiliates and
their or their respective Affiliates’ general or limited partners, stockholders,
managers, members, agents, representatives, employees, directors, or officers
and their respective successors and assigns.
“Financial Statements” has the meaning set forth in Section 4.07.
“Financing Documents” has the meaning set forth in the Credit Agreement.
“First Nations” means any first nations, Métis and/or indigenous and/or
aboriginal person(s), tribe(s) and/or band(s) of Canada.
“First Nations Claims” means any written claims, assertions, threats or demands,
whether proven or unproven, made by any First Nations to the Seller, the Seller
Parent or any Affiliate of Seller or Seller Parent, or any representative
thereof, in respect of aboriginal rights, aboriginal title, treaty rights or any
other aboriginal interest in or to all or any portion of the Project, or Project
Real Property.
“Fundamental Representations” has the meaning set forth in Section 12.03.
“GAAP” has the meaning set forth in Section 1.02(d).
“General Partner” has the meaning set forth in the Recitals.
“Governmental Approval” means any consent, approval, permit, filing or notice
required to be obtained from, made or filed with, or given to any Governmental
Authority.
“Governmental Authority” means any federal, provincial, local or municipal
governmental body; any agency, commission, board, body, or other authority
(whether national, federal, provincial, municipal, local or otherwise)
exercising or entitled to exercise any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power or that has legal
jurisdiction over the matter or person in question; or any court or governmental
tribunal.


“GST” means goods and services tax imposed under the ETA.

7

--------------------------------------------------------------------------------



“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are regulated under Environmental Law, including without
limitation, (i) asbestos or asbestos containing materials, radioactive
materials, lead, and polychlorinated biphenyls, any petroleum or petroleum
product, solid waste, mold, mycotoxin, urea formaldehyde foam insulation and
radon gas; (ii) any waste or substance that is listed, defined, designated or
classified as, or otherwise determined by any Environmental Law to be,
ignitable, corrosive, radioactive, dangerous, toxic, explosive, infectious,
radioactive, mutagenic or otherwise hazardous; (iii) any pollutant, contaminant,
waste, chemical or other material or substance (whether solid, liquid or gas)
that is defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special waste,”
“toxic substance,” or a word, term, or phrase of similar meaning or regulatory
effect under any Environmental Law.
“HST” means harmonized sales tax imposed under the ETA.
“IESO” means the Independent Electricity System Operator.
“Indebtedness” means all obligations of a Person (a) for borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business), (d) under
capital leases, (e) secured by a Lien on the assets of such Person, whether or
not such obligation has been assumed by such Person, (f) with respect to
reimbursement obligations for letters of credit and other similar instruments
(whether or not drawn), (g) liabilities under any interest rate protection
agreement, interest rate future agreement, interest rate option agreement,
interest rate swap agreement or other similar agreement designed to protect a
Person against fluctuations in interest rates or other currency fluctuations,
(h) in the nature of guaranties of the obligations described in clauses (a)
through (g) above of any other Person or as to which such Person has an
obligation substantially the economic equivalent of a guaranty, or (i) in
respect of any other amount properly characterized as indebtedness in accordance
with GAAP.
“Indemnified Party” means any Person claiming indemnification under any
provision of ARTICLE 12.
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE 12.
“Indemnity Payment Date” has the meaning set forth in Section 12.09.
“Independent Accounting Expert” means a senior partner at the New York office of
Price Waterhouse Coopers chosen by the managing partner of such office, who
shall have no connection or tie to any of the Parties which would reasonably be
expected to interfere with the exercise of such individual’s independent
judgement, or any other accounting firm that may be agreed upon in writing by
the Seller Parent and Purchaser.
“Initial Closing” has the meaning set forth in the Purchase and Sale Agreement.

8

--------------------------------------------------------------------------------



“Insurance Policies” has the meaning set forth in Section 4.15.
“Invenergy Indemnitor” has the meaning set forth in the preamble of this
Agreement, and includes its successors and permitted assigns.
“Invenergy Services” means Invenergy Canada Services ULC, an Alberta unlimited
liability corporation.
“Investment Canada Act” means the Investment Canada Act (Canada).
“Investment Canada Act Clearance” means that either: (a) Purchaser shall have
received a certification letter pursuant to section 13 of the Investment Canada
Act certifying that its notification in respect of the purchase of the Acquired
Assets is complete and that such purchase is not reviewable under Part IV of the
Investment Canada Act; or (b) the Purchaser shall have received written evidence
from the responsible Minister under the Investment Canada Act that the Minister
is satisfied that the transactions contemplated by this Agreement are likely to
be of net benefit to Canada pursuant to the Investment Canada Act.
“Knowledge of Seller Parent” means the actual knowledge of the individuals
listed in Annex 4, after reasonable inquiry which shall not require consultation
with Persons other than Affiliates and their officers, directors and employees.
“Laws” means all common law, laws, statutes, treaties, rules, Orders, codes,
ordinances, standards, regulations, restrictions, official guidelines, policies,
directives, interpretations, by-laws, Permits or like action having the effect
of law of any Governmental Authority.
“Lead Arrangers” means the lead arrangers for the financing contemplated by the
commitment letter referred to in the definition of “Financing Sources.”
“Leasehold Assignment” means, collectively, the Lease Assignment and Assumption
Agreement and the Easement Assignment and Assumption Agreement to be entered
into on the Closing Date between Seller and Purchaser, each in substantially the
form of Exhibit B attached hereto.
“Liabilities” means any liability, Indebtedness, obligation, claim, commitment,
or expense, in each case, requiring either (i) the payment of a monetary amount,
or (ii) any type or fulfillment of an obligation, and in each case whether
known, liquidated, due or to become due, accrued, absolute, contingent,
asserted, matured, unmatured, secured or unsecured.
“Lien” means any mortgage, security deed, security title, pledge, lien, charge,
encumbrance, lease, easement, security interest, option, deed of trust,
installment sale, warranty, claim, defect of title, restriction (whether on
voting, sale, transfer, use, disposition or otherwise), encroachment,
conditional sale, or title retention agreement.
“Loan Documents” means (a) the Credit Agreement and (b) the Financing Documents.

9

--------------------------------------------------------------------------------



“Losses” means any and all claims, damages, losses, Liabilities, Taxes, costs,
fines, judgements, interest, penalties and expenses (including settlement costs
and any reasonable legal, accounting or other expenses for investigating or
defending any actions or threatened actions), and excluding any consequential,
incidental, indirect, special, exemplary or punitive damages, except to the
extent awarded and paid with respect to a third party claim for which
indemnification hereunder is otherwise required.
“Made Available” means the respective materials that were posted to the
Electronic Data Room and remained in the Electronic Data Room at all times
thereafter through the Closing.
“Material Adverse Effect” means, with respect to Seller, Seller Parent or the
Project, as applicable, any change or effect that, individually or in the
aggregate with other such changes or effects, is materially adverse to (a) the
Business, results of operations, assets or liabilities, financial condition or
properties of the Seller or the Project, in each case, taken as a whole, or (b)
the ability of the Seller Parent to consummate the transactions contemplated
hereby or perform its obligations hereunder or the ability of the Seller to
consummate the transactions contemplated by the Transaction Documents to which
it is a party or perform its obligations thereunder, each on a timely basis;
provided, however, that none of the following shall be or will be deemed to
constitute and shall not be taken into account in determining the occurrence of
a Material Adverse Effect, to the extent not having a disproportionate adverse
effect on Seller or the Project compared to other wind generation projects
within Ontario: any change, event, effect or occurrence (or changes, events,
effects or occurrences taken together) resulting from (a) any economic change
generally affecting the international, national or regional (i) electric
generating industry or (ii) wholesale markets for electric power; (b) any act of
God or economic change in markets for commodities or supplies, including
electric power, as applicable, used in connection with the Project; (c) any
change in general regulatory or political conditions, including any engagements
of hostilities, acts of war or terrorist activities, or changes imposed by a
Governmental Authority associated with additional security; (d) any change in
any Laws (including Environmental Laws), adopted or approved by any Governmental
Authority; or (e) any change in the financial, banking, or securities markets
(including any suspension of trading in, or limitation on prices for, securities
on the New York Stock Exchange, American Stock Exchange or Nasdaq Stock Market)
or any change in the general national or regional economic or financial
conditions; (f) any actions to be taken pursuant to or in accordance with this
Agreement; or (g) the announcement or pendency of the transactions contemplated
hereby, including disputes or any fees or expenses incurred in connection
therewith or any labor union activities or disputes (other than with respect to
Seller and its Affiliates).
“Material Seller Contracts” has the meaning set forth in Section 4.10(a).
“Marubeni Indemnitor” has the meaning set forth in the preamble of this
Agreement, and includes its successors and permitted assigns.
“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.
“Ownership Interest” means, with respect to any Person, any share, capital
stock, partnership, membership or similar interest or other indicia of equity
ownership (including any option, warrant

10

--------------------------------------------------------------------------------



or similar other right, security, or instrument convertible, exchangeable or
exercisable therefor) in such Person.
“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.
“Payout Letter” means a letter or other document confirming the amount of the
Credit Facility Obligations outstanding as of the Closing Date (or methodology
to calculate the same), and pursuant to which the Secured Creditors undertake
and confirm that, upon receipt of an amount equal to the outstanding Credit
Facility Obligations as of the Closing Date, the Loan Documents will
automatically be terminated and all Liabilities of the Seller and its partners
and their respective Affiliates thereunder (including, for greater certainty,
pursuant to Support and Affiliate Obligations), and all Liens granted to the
Secured Creditors pursuant thereto, will automatically be released as of the
Closing Date, and pursuant to which such Secured Creditors will undertake to
perform all necessary actions to discharge their Liens in connection with the
Loan Documents, including all real property Lien registrations, within the
period of time following Closing agreed upon by the Secured Creditors, the
Purchaser and the Seller Parent and set forth in such letter or other document,
such letter or other document to be in form and substance satisfactory to the
Purchaser and Seller Parent, each acting reasonably.
“Permit” means filings and registrations with, and licenses, permits, notices,
technical assistance letters, approvals, grants, easements, exemptions,
exceptions, variances and authorizations from, any Governmental Authority,
including as required by Environmental Laws.
“Permitted Liens” means, as to the Acquired Assets, any of the following: (i)
inchoate Liens incidental to operations, arising in the ordinary course of
business that in each case have not been registered against any property or of
which written notice has not been given in accordance with applicable law and
that are either (A) for amounts not due and payable or (B) being contested in
good faith through appropriate proceedings, and in each case for which adequate
reserves have been established in the applicable balance sheet in accordance
with GAAP, (ii) Liens for Taxes either not yet due and payable or being
contested in good faith through appropriate proceedings and in each case for
which adequate reserves have been established in the applicable balance sheet in
accordance with GAAP, (iii) Liens incurred under trade contracts or other
obligations of a like nature in the ordinary course of the Business, which Liens
have been disclosed to the Purchaser, (iv) obligations or duties to any
Governmental Authority arising in the ordinary course of the Business (including
under Permits held by Seller not arising from the breach thereof), which
obligations and duties have been disclosed to Purchaser, (v) defects, easements,
rights of way, restrictions, irregularities, encumbrances (other than for
borrowed money and judgment Liens) and imperfections on title that either (A)
individually or in the aggregate, could not reasonably be expected to impair the
value or use of the Acquired Assets or the consummation of the transactions
contemplated hereby or (B) are currently existing and listed as exceptions in
the Title Policies, (vi) Liens incurred pursuant to Material Seller Contracts in
the ordinary course of the Business under the executory portions thereof and not
arising from the breach thereof, (vii) as of the Closing, Liens arising out of
judgments or awards so long as an appeal or proceeding for review is being
contested in good faith by appropriate proceedings and for the payment of which
adequate reserves in accordance with GAAP, bonds or other security have been
provided or are fully covered by insurance, (viii) any Liens created by the

11

--------------------------------------------------------------------------------



Financing Documents, it being understood, however, that such Liens will remain
registered at the registration system of the Personal Property Security Act
(Ontario) and the applicable land registry at Closing only until the appropriate
discharges have been registered and processed in accordance with and as
authorized pursuant to the Payout Letter, and will be Permitted Liens only to
the extent they are released promptly following Closing in accordance with and
as authorized pursuant to the Payout Letter, and (ix) such other Liens set forth
on Schedule 1.01.
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.
“Project” has the meaning set forth in the Recitals.
“Project Personnel” has the meaning set forth in Section 6.10(a).
“Project Real Property Agreements” has the meaning set forth in Section 4.14(b).
“Project Real Property” means all land, together with all buildings, structures,
improvements and fixtures of the Project thereon or affixed thereto, held
pursuant to a Project Real Property Agreement described in Schedule 4.14(b).
“Pro Rata Share” means the actual economic interest (in percentage) of each
Seller Indemnitor in the Project on the Effective Date, which is equal to, for
each Seller Indemnitor, the following:
- Invenergy Indemnitor, 26.01%,
- Marubeni Indemnitor, 49%, and
- CDPQ Indemnitor, 24.99%,
it being understood, however, that if the actual economic interest (in
percentage) of any Seller Indemnitor in the Project increases or decreases
between the Effective Date and the Closing Date, the Parties and the Seller
Indemnitors agree to amend the definition of Pro Rata Share accordingly to
reflect such increase or decrease, as applicable.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
June 30, 2015 by and between Invenergy Wind Global LLC and TerraForm IWG
Acquisition Holdings, LLC.
“Purchase Price” has the meaning set forth in Section 2.02.
“Purchase Price Adjustment” means an amount, which may be a positive or a
negative number, equal to the Project Working Capital of the Seller as of the
Calculation Date, where: “Project Working Capital” means an amount, which may be
positive or negative, equal to the following with respect to the Seller as of
the Calculation Date, measured on a consolidated basis and determined consistent
with the Accounting Principles and in accordance with Section 2.04:

12

--------------------------------------------------------------------------------



(a)     the sum of current assets consisting solely of (1) unrestricted cash
(cash available for distribution), (2) accounts receivable (excluding any
network receivables or reimbursements), and (3) current prepayments (excluding
any prepaid warranty items) (and in the case of each of clauses (1) through (3),
excluding, for the avoidance of doubt, Reserve Accounts and accrued deferred
capital contributions), minus
(b)       the sum of current liabilities consisting solely of (1) accounts
payable (including related party and intercompany payables, except for such
intercompany payables as of the Calculation Date which are fully satisfied at or
prior to Closing), (2) accrued property taxes, (3) accrued royalties, (4)
accrued interest and the portion of the long-term debt as of the Calculation
Date due and payable on or before June 30, 2015, (5) any cash distributions made
by Seller to its partners after the Calculation Date (which distributions, for
the avoidance of doubt, shall be deemed made for purposes of this definition
immediately prior to the Calculation Date), and (6) other accrued liabilities
(and in the case of each of clauses (1) through (6), excluding, for the
avoidance of doubt, (i) accrued income taxes and risk management liabilities and
(ii) any such current liabilities which are not Assumed Liabilities).
“Purchaser” has the meaning set forth in the preamble of this Agreement, and
includes its successors and permitted assigns.
“Purchaser Approvals” has the meaning set forth in Section 5.01(e).
“Purchaser Consents” has the meaning set forth in Section 5.01(c).
“Purchaser Indemnified Parties” means Purchaser, each of its Affiliates, each of
Purchaser’s and such Affiliates’ respective directors, officers, employees,
shareholders, controlling Persons and agents, and each of the respective
successors and permitted assigns of any of the foregoing.
“Purchaser Parent” means TerraForm Power, LLC.
“Purchaser Parent Guaranty” means the Parent Guaranty to be entered into on the
Effective Date by Purchaser Parent, in substantially the form of Exhibit H
attached hereto.
“Real Property Agreement” means a lease, ground lease, sublease, license,
concession, easement, right of way, encroachment agreement, municipal right of
way agreements, access agreement, and road user agreements or other written
agreement, including any option relating thereto, to which the Seller or the
General Partner is a party, in respect of any interest in or right to use any
real property for purposes of the Project.
“Recoverable Amount” means, in respect of a claim for indemnification by
Purchaser Indemnified Parties or any of them, the aggregate amount of all Losses
for which such Purchaser Indemnified Parties or any of them are entitled to be
indemnified by the Seller Indemnitors pursuant to Section 12.01 in respect of
such claim for indemnification.

13

--------------------------------------------------------------------------------



“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of
Hazardous Substances into or onto the indoor or outdoor environment (including
ambient air, surface water, groundwater, and surface or subsurface strata) or
into or out of any property, including the movement of Hazardous Substances
through or in the air, soil, surface water, groundwater or property.
“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, Affiliates, counsel, agents, accountants,
advisers, engineers, and consultants.
“RES III Contract” means the Renewable Energy Supply III Contract dated as of
January 12, 2009 between Seller and the Ontario Power Authority (predecessor to
the IESO), as the same may be amended or supplemented from time to time.
“Reserve Accounts” means the accounts identified on Annex 7.
“Secured Creditors” has the meaning set forth in the Credit Agreement.
“Securities Act” has the meaning set forth in Section 6.12.
“Seller” has the meaning set forth in the Recitals, and includes its successors
and permitted assigns.
“Seller Approvals” has the meaning set forth in Section 4.05.
“Seller Consents” has the meaning set forth in Section 4.03.
“Seller Indemnitors” means, collectively, the Invenergy Indemnitor, the CDPQ
Indemnitor and the Marubeni Indemnitor, and “Seller Indemnitor” means any one of
them.
“Seller LP Agreement” means the amended and restated limited partnership
agreement made as of December 24, 2010 between Invenergy Canada Wind 1 Limited,
Invenergy Wind Canada Operations ULC and Axia Power N.A. Ltd., as amended on
April 16, 2015, and as the same may further be amended or supplemented from time
to time.
“Seller Parent” has the meaning set forth in the preamble, and includes its
successors and permitted assigns.
“Seller Parent Indemnified Parties” means Seller Parent, Seller and the General
Partner, the Seller Indemnitors, each of their Affiliates, each of Seller
Parent’s, Seller’s, the General Partner’s and the Seller Indemnitor’s and such
Affiliates’ respective directors, officers, employees, shareholders, controlling
Persons and agents, and each of the respective successors and permitted assigns
of any of the foregoing.
“Seller Pre-Closing Reorganization” has the meaning set forth in Section 6.04.

14

--------------------------------------------------------------------------------



“Support and Affiliate Obligations” means any and all obligations relating to
guaranties, letters of credit, bonds, indemnities, other credit assurances of a
comparable nature (including cash posted as credit support) made or issued by or
on behalf of Seller Parent, the Seller Indemnitors or any of their Affiliates
for the benefit of Seller, in each case, as listed and described on Annex 5.
“Tax” or “Taxes” means all taxes, including all charges, fees, duties, levies or
other assessments in the nature of taxes, imposed by any federal, provincial,
state, local or foreign Governmental Authority, including income, gross
receipts, excise, property, sales, harmonized sales, gain, use, license, custom
duty, unemployment, inheritance, corporation, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, value added, disability, premium, recapture, credit,
occupation, service, leasing, employment, stamp, goods and services, ad valorem,
utility, utility users and other taxes, and shall include interest, penalties or
additions attributable thereto or attributable to any failure to comply with any
requirement regarding Tax Returns.
“Tax Act” means the Income Tax Act (Canada) and the regulations promulgated
thereunder, as amended from time to time.
“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with any Taxing Authority, including any such document prepared on a
consolidated, combined or unitary basis and also including any schedule or
attachment thereto, and including any amendment thereof.
“Termination Date” has the meaning set forth in Section 13.01(b).
“Third-Party Acquisition Proposal” means any proposal or offer by any Person,
other than the Purchaser or its Affiliates, to directly or indirectly acquire
the Project or Acquired Assets or any of the voting power in Seller or any
partner of Seller, whether by merger, consolidation, sale, or any other form of
transaction, but excludes, for greater certainty, the transactions contemplated
by this Agreement. Notwithstanding the aforementioned, a “Third-Party
Acquisition Proposal” shall not include any proposal or offer (i) by any Person
to directly or indirectly acquire any of the voting power or any Ownership
Interest in Seller Parent or in a Person owning directly or indirectly an
Ownership Interest in Seller Parent, whether by merger, consolidation, sale, or
any other form of transaction, (ii) by any Affiliate of Seller Parent to
directly or indirectly acquire any of the voting power or any Ownership Interest
in any of the Seller or the General Partner, whether by merger, consolidation,
sale, or any other form of transaction, or (iii) by any Person to directly or
indirectly acquire any of the voting power or any Ownership Interest in Marubeni
Indemnitor, CDPQ Indemnitor or in any of their respective Affiliates or in a
Person owning directly or indirectly an Ownership Interest in Marubeni
Indemnitor, CDPQ Indemnitor or in any of their respective Affiliates whether by
merger, consolidation, sale, or any other form of transaction.
“Title Insurer” has the meaning set forth in Section 8.13.

15

--------------------------------------------------------------------------------



“Title Insurance Policy” has the meaning set forth in Section 8.13.
“Title Policies” has the meaning set forth in Section 4.14(c).
“Transaction Documents” means, collectively, this Agreement, the Bill of Sale,
the Leasehold Assignment, the Purchaser Parent Guaranty and the Transition
Services Agreement.
“Transfer Taxes” has the meaning set forth in Section 10.01.
“Transition Services Agreement” means that certain Transition Services Agreement
to be entered into between Invenergy Services and Purchaser in substantially the
form attached hereto as Exhibit I.
“Undisputed Portion of the Purchase Price Adjustment” has the meaning set forth
in Section 2.04(d)(ii).
“Updated Information” has the meaning set forth in Section 6.09(a).
“Willful Breach” has the meaning set forth in Section 12.01(a)
1.02    Interpretation.
(a)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby”, “hereunder” and derivative or similar words refer
to this entire Agreement, (iv) the terms “Article” or “Section” refer to the
specified Article or Section of this Agreement and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and the
Disclosure Schedules attached to this Agreement, each of which is made a part of
this Agreement for all purposes, (v) the words “include” and “including” are not
words of limitation and shall be deemed to be followed by the words “without
limitation,” (vi) the use of the word “or” to connect two or more phrases shall
be construed as inclusive of all such phrases (e.g., “A or B” means “A or B, or
both”) and (vii) references to Persons include their respective successors and
permitted assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities.
(b)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(c)    Any date specified for action that is not a Business Day shall mean the
first Business Day after such date.
(d)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under generally accepted accounting principles
applicable in the United States, as in effect on the date of determination in
accordance with this Agreement, and consistently applied (“GAAP”).

16

--------------------------------------------------------------------------------



(e)    Unless the context otherwise requires, a reference to any agreement,
instrument, document or Law includes any amendment, modification or successor
thereto.
(f)    In the event of a conflict between this Agreement and any Annex, Exhibit,
or Schedules hereto, this Agreement shall control.
(g)    The Article and Section headings have been used solely for convenience,
and are not intended to describe, interpret, define or limit the scope of this
Agreement.
(h)    Conflicts or discrepancies, errors, or omissions in this Agreement or the
various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties and
the Seller Indemnitors at the time of contracting.
(i)    A reference to any Contract is to that Contract as amended, novated,
supplemented or replaced from time to time.
(j)    All references in this Agreement to “dollars” or “$” shall, in each case,
be deemed to refer to Canadian currency unless otherwise specifically provided.
(k)    The phrase “to the extent” means “the degree by which” and not “if.”
(l)    Any reference in this Agreement to “the date of this Agreement” refers to
the Effective Date specified in the first paragraph of this Agreement.
ARTICLE 2    
SALE OF ACQUIRED ASSETS AND CLOSING
2.01    Purchase and Sale.
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller Parent agrees to cause the Seller to sell, transfer and assign
to Purchaser, and Purchaser agrees to purchase from Seller, all of Seller’s
right, title and interest in and to the Acquired Assets free and clear of all
Liens other than Permitted Liens.
2.02    Payment of Purchase Price.
Upon the terms and subject to the conditions hereinafter set forth, in
consideration of the sale, transfer and assignment by Seller of the Acquired
Assets to Purchaser, the purchase price for the Acquired Assets shall be an
amount equal to the Cash Purchase Price and the amount of the outstanding Credit
Facility Obligations as of the Closing Date (which, for greater certainty, shall
be deemed to exclude any portion thereof that is discharged using cash in the
Reserve Accounts pursuant to Section 2.03(c)) as confirmed in the Payout Letter
(the “Purchase Price”). The Purchase Price shall be satisfied by the payment by
Purchaser of the Cash Purchase Price and the Credit Facility Obligations in
accordance with Sections 2.03(b) and 2.04.

17

--------------------------------------------------------------------------------



2.03    Closing.
(a)    The closing of the transactions described in Sections 2.01 (the
“Closing”) will take place at the offices of McCarthy Tétrault LLP, counsel to
Seller Parent and Seller, at 1000 de la Gauchetière Street West, Suite 2500,
Montréal, Québec, H3B 0A2, or at such other place as the Parties mutually agree,
at 10:00 A.M. local time three (3) Business Days after the fulfillment or waiver
of the conditions set forth in ARTICLE 8 and ARTICLE 9 (other than conditions
which, by their nature, may only be fulfilled on the Closing Date or at
Closing), or any other date mutually agreed upon by Purchaser and the Seller
Parent. The effective time of Closing shall be at 11:59:59 P.M. EST on the
Closing Date.
(b)    At the Closing, the following shall occur:
(i)    Purchaser shall pay to (A) the Secured Creditors, on behalf of Seller,
the amount of the outstanding Credit Facility Obligations as of the Closing Date
as confirmed in the Payout Letter by wire transfer of immediately available
funds in accordance with the payment direction set forth in the Payout Letter;
and (B) to the Seller an amount equal to the Cash Purchase Price payable at
Closing pursuant to Section 2.04(d) by wire transfer of immediately available
funds to Seller’s account designated in writing by Seller Parent to Purchaser;
and
(ii)    each Party shall deliver, or cause to be delivered, to the other Party
the certificates and other deliverables pursuant to ARTICLE 8 and ARTICLE 9.
(c)    In connection with the Closing, if the Debt Assumption Obligation is not
exercised, the Parties shall use commercially reasonable efforts to cause the
amounts in the Reserve Accounts to be applied to payment of the Credit Facility
Obligations and to reflect such application in the Payout Letter. The Parties
shall use commercially reasonable efforts to transfer the Reserve Accounts
(including all cash therein) (if the amounts in the Reserve Accounts are not
applied to reduce the Credit Facility Obligations) and other Bank Accounts to
the Purchaser at Closing or as soon as possible thereafter or, if it is
determined at or prior to Closing that such transfer is not possible at Closing
or within a reasonable period of time thereafter, shall cause the amounts in the
Reserve Accounts and other Bank Accounts to be released to the Purchaser at
Closing or as soon as possible thereafter. Notwithstanding the foregoing, if the
Seller is unable to transfer the Reserve Accounts and other Bank Accounts
(including all cash therein) or release the amounts therein to Purchaser by the
date that is ninety (90) days following Closing, then Seller shall pay to
Purchaser, within five (5) Business Days thereafter, an amount equal to the
amounts in the Reserve Accounts and other Bank Accounts and upon such payment
Purchaser shall have no further right to the Reserve Accounts and the other Bank
Accounts or the cash therein and as and when such funds are released, Purchaser
shall direct such funds to be paid to Seller.
2.04    Purchase Price Adjustment.
(a)    Within forty-five (45) days following the Calculation Date, and in any
event at least ten (10) Business Days prior to the Closing, Seller Parent shall
deliver or cause to be delivered a balance sheet of the Seller as of the
Calculation Date prepared consistently with the Accounting Principles (the
“Calculation Date Balance Sheet”) and a good faith calculation of the Purchase
Price

18

--------------------------------------------------------------------------------



Adjustment as of the Calculation Date (the “Calculation” and, collectively with
the Calculation Date Balance Sheet, the “Calculation Date Statement”) with all
supporting work papers and other documents as are reasonably required for an
understanding of the Purchase Price Adjustment. The Calculation Date Balance
Sheet shall be prepared in accordance with the Accounting Principles.
(b)    Purchaser will be entitled to object to the content of the Calculation
Date Statement by delivering a written notice of objection to Seller Parent on
or before the 15th day following the date on which Purchaser will have received
the Calculation Date Statement. Any such objections by Purchaser will be settled
as follows: (i)  Purchaser and Seller Parent will meet to try to resolve
Purchaser’s objections by mutual written agreement; and (ii) if they are unable
to resolve Purchaser’s objections by mutual written agreement within a period of
15 days following Purchaser’s written notice of objection, then each of
Purchaser and Seller Parent will be entitled to submit matters that remain in
dispute to the Independent Accounting Expert, who shall resolve these
disagreements in accordance with the Accounting Principles and the provisions of
this Agreement. Purchaser and Seller Parent shall, and shall cause their
respective financial advisors to make available to the Independent Accounting
Expert all relevant information as may be necessary for the purposes of
resolving such disagreements provided that each Party and its advisors
(including accountants) shall have executed all release letters reasonably
requested in connection with the provision of any such information. Each of
Purchaser and Seller Parent shall be given a reasonable opportunity to present
its position to the Independent Accounting Expert.
(c)    The Independent Accounting Expert shall be required to render its
decision in writing as expeditiously as possible and shall be requested, in any
event, to render its decision within sixty (60) calendar days from the date on
which the disagreements are submitted to the Independent Accounting Expert. The
Independent Accounting Expert shall consider only those items that were
identified by Purchaser and Seller Parent as being in dispute and shall, in each
case, assign a value to each such item that is equal to or in the range between
(but not above or below) the values asserted by Purchaser and Seller Parent. The
Parties will cooperate with each other and the Independent Accounting Expert
regarding the resolution of disputed items, such cooperation to include
reasonable access to books, records, facilities and personnel. Each of
Purchaser, on the one hand, and Seller Indemnitors in accordance with their
respective Pro Rata Share, on the other hand, shall be responsible for the
payment of one half of the fees and expenses of the Independent Accounting
Expert. The resolution of disputed items by the Independent Accounting Expert
shall constitute an arbitral award that is final, binding and non-appealable and
upon which a judgment may be entered by a court having jurisdiction thereover.
This provision shall constitute the exclusive remedy of the Parties with respect
to determination of the Calculation Date Statement, including the Purchase Price
Adjustment.
(d)    The Parties agree that the Calculation Date Statement (as it may be
modified, as applicable, by the mutual written agreement of Purchaser and Seller
Parent or by any final decision rendered by the Independent Accounting Expert
under this Section 2.04) will become final and binding upon the Parties on the
first of the following dates to occur (the “Final Determination Date”): (A) on
the 15th day following the date of Purchaser’s receipt of the Calculation Date
Statement, if Purchaser does not deliver a written notice of objection to Seller
Parent on or before such date; (B) on the date of the settlement of all of
Purchaser’s objections by mutual written agreement of

19

--------------------------------------------------------------------------------



Purchaser and Seller Parent; or (C) on the date on which Purchaser and Seller
Parent receive a written copy of the final decision rendered by the Independent
Accounting Expert under Section 2.04(c). The Parties agree that:
(i)    if the Final Determination Date occurs prior to the Closing Date, the
Cash Purchase Price payable by Purchaser at Closing pursuant to Section
2.03(b)(i) shall be the amount equal to the Base Purchase Price increased or
decreased by the Purchase Price Adjustment (depending on whether such Purchase
Price Adjustment is a positive or negative number) confirmed in the final and
binding Calculation Date Statement, and
(ii)    if the Final Determination Date does not occur before the Closing Date,
(1) the Cash Purchase Price payable by Purchaser at Closing pursuant to Section
2.03(b)(i) shall be the amount equal to the Base Purchase Price increased or
decreased by the portion, if any, of the Purchase Price Adjustment (depending on
whether such Purchase Price Adjustment is a positive or negative number) that is
not subject to an objection of Purchaser in accordance with Section 2.04(b) (the
“Undisputed Portion of the Purchase Price Adjustment”), and (2) (x) if the
difference between the total Purchase Price Adjustment confirmed in the final
and binding Calculation Date Statement and the Undisputed Portion of the
Purchase Price Adjustment is a positive number, Purchaser shall pay such
difference to Seller within ten Business Days from the Final Determination Date
by wire transfer of immediately available funds to Seller’s account designated
in writing by Seller Parent to Purchaser, or (y) if the difference between the
total Purchase Price Adjustment confirmed in the final and binding Calculation
Date Statement and the Undisputed Portion of the Purchase Price Adjustment is a
negative number, Seller shall pay such difference to Purchaser within ten
Business Days from the Final Determination Date by wire transfer of immediately
available funds to Purchaser’s account confirmed in writing to Seller. For
greater certainty, any payment made under Section 2.04(d)(ii)(2)(x) will be
deemed to be an increase to the Cash Purchase Price, and thus, will be deemed to
be an increase to the Purchase Price for Tax and all other purposes, and any
payment made under Section 2.04(d)(ii)(2)(y) will be deemed to be a decrease to
the Cash Purchase Price, and thus, will be deemed to be a decrease to the
Purchase Price for Tax and all other purposes.
2.05    Obligation to pay Credit Facility Obligations.

20

--------------------------------------------------------------------------------



If, at any time prior to Closing, any Party has reason to believe (such belief
to be reasonable and in good faith) that it is likely that Purchaser will not be
able to perform its covenant pursuant to Section 2.03(b)(i)(A), any Party shall
have the option (the “Debt Assumption Option”), by written notice to the other
Party, to elect that Seller shall sell, assign and transfer to Purchaser at
Closing all of Seller’s rights pursuant to the Credit Agreement and the other
Loan Documents and that Purchaser shall at Closing assume and agree to timely
perform and fulfill, from and after Closing, any and all Liabilities of the
Seller and its General Partner in connection with or pursuant to the Credit
Agreement and the other Loan Documents, including the Credit Facility
Obligations, in which case all such Liabilities shall be Assumed Liabilities for
all purposes of this Agreement. If any Party exercises the Debt Assumption
Option pursuant to this Section 2.05, the Parties agree as follows:
(a)    the Purchaser shall not be obligated to make the payment pursuant to
Section 2.03(b)(i)(A);
(b)    the conditions precedent set forth in Sections 8.15 and 9.12 shall be
deemed deleted in their entirety and replaced by the following:
“(i) Purchaser shall have assumed and agreed to timely perform and fulfill, from
and after Closing, any and all Liabilities of Seller and its General Partner in
connection with or pursuant to the Credit Agreement and the other Loan
Documents, including the Credit Facility Obligations, (ii) the Secured Creditors
shall have consented to the assignment to and assumption by the Purchaser of all
rights and Liabilities of Seller and its General Partner in connection with or
pursuant to the Credit Agreement and the other Loan Documents, including the
Credit Facility Obligations, and (iii) Seller, its partners (including its
General Partner) and their Affiliates shall have been released from any and all
Liabilities in connection with or pursuant to the Credit Agreement and the other
Loan Documents, including the Credit Facility Obligations and all related
Support and Affiliate Obligations, and any and all Liens charging their property
in connection with the Credit Facility Obligations (it being understood,
however, that such Liens will be discharged as soon as possible after Closing),
on terms and conditions reasonably acceptable to Seller Parent;”
(c)    the fees and expenses of the Secured Creditors to be paid and assumed by
the Purchaser pursuant to Section 15.06(b)(i) shall also include the fees and
expenses (including legal fees and expenses) of the Secured Creditors incurred
in connection with the negotiation of the assignment and assumption, the consent
and the release of any and all Liabilities in connection with or pursuant to the
Credit Agreement and the other Loan Documents, including the Credit Facility
Obligations, and of the Secured Creditors’ Liens (and matters incidental
thereto) described in Section 2.05(b);
(d)    the Permitted Liens described in clause (viii) of the definition of
Permitted Liens shall include any Liens created by the Financing Documents, it
being understood, however, that such Liens will remain registered at the
registration system of the Personal Property Security Act (Ontario) and the
applicable land registry at Closing only until the appropriate discharges have
been registered and processed in accordance with the instructions of and as
authorized by the Secured

21

--------------------------------------------------------------------------------



Creditors in connection with the assignment and assumption described in Section
2.05(b)(i), and will be Permitted Liens only to the extent they are released
promptly following Closing in accordance with the instructions of and as
authorized by the Secured Creditors; and
(e)    the Parties shall use commercially reasonable efforts to transfer the
Reserve Accounts (including all cash therein) and other Bank Accounts to the
Purchaser at Closing or as soon as possible thereafter or, if it is determined
at or prior to Closing that such transfer is not possible at Closing or within a
reasonable period of time thereafter, shall cause the amounts in the Reserve
Accounts and other Bank Accounts to be released to the Purchaser at Closing or
as soon as possible thereafter. Notwithstanding the foregoing, if the Seller is
unable to transfer the Reserve Accounts and other Bank Accounts (including all
cash therein) or release the amounts therein to Purchaser by the date that is
ninety (90) days following Closing, then Seller shall pay to Purchaser, within
five (5) Business Days thereafter, an amount equal to the amounts in the Reserve
Accounts and other Bank Accounts and upon such payment Purchaser shall have no
further right to the Reserve Accounts and the other Bank Accounts or the cash
therein and as and when such funds are released, Purchaser shall direct such
funds to be paid to Seller.
Notwithstanding the foregoing, if the Purchaser establishes to the reasonable
satisfaction of the Seller Parent, as confirmed by the Seller Parent in writing,
that the Purchaser will be able to perform its covenant pursuant to Section
2.03(b)(i)(A), then both Parties shall be deemed to have waived their option to
exercise the Debt Assumption Option, and the Debt Assumption Option shall
thereafter be of no further force and effect.
The Debt Assumption Option is a remedy of the Seller Parent in addition to all
other remedies available to the Seller Parent at law or under this Agreement and
the exercise or non-exercise of the Debt Assumption Option shall not preclude
Seller Parent from exercising any other remedies available at law or under this
Agreement. Notwithstanding the aforementioned and anything to the contrary, the
Purchaser acknowledges and agrees that its obligation to make the payment
pursuant to Section 2.03(b)(i)(A) is absolute and is not subject to or
contingent upon any condition relating to the financing of or financial capacity
of the Purchaser.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES IN RESPECT OF SELLER PARENT AND EACH SELLER
INDEMNITOR
3.01    Seller Parent.
Seller Parent, with respect to Seller Parent only, hereby represents and
warrants to Purchaser as of the date hereof (unless specifically stated
otherwise), as follows in this Section 3.01:
(a)    Existence; Corporate Power.
Seller Parent is an unlimited liability corporation duly formed, validly
existing and in good standing under the Laws of the Province of Alberta and in
each other jurisdiction in which the ownership or leasing of its assets or the
conduct of its business requires such qualification. Seller Parent has all
requisite power and authority to own and operate its properties and to carry on
its

22

--------------------------------------------------------------------------------



business as now conducted, to execute and deliver this Agreement and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.
(b)    Authority.
All corporate actions or proceedings necessary to authorize the execution and
delivery by Seller Parent of this Agreement and the performance by Seller Parent
of its obligations hereunder have been duly and validly taken. This Agreement
has been duly and validly executed and delivered by Seller Parent and
constitutes the valid and binding obligation of Seller Parent, enforceable
against Seller Parent, in accordance with its terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar Laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.
(c)    No Consent.
Except for the Seller Consents listed on Schedule 4.03, for the Governmental
Approvals which are governed exclusively by Section 3.01(e) and for the
Competition Act Approval and Investment Canada Act Clearance, the execution,
delivery and performance by Seller Parent of this Agreement and any other
Transaction Document and the consummation by Seller Parent of the transactions
contemplated hereunder do not require Seller Parent to obtain any consent,
approval or action, make any filing of or give any notice to any Person to
execute, deliver or perform any of the Transaction Documents or to consummate
the transactions contemplated thereby.
(d)    No Conflicts.
Assuming the Seller Consents, Seller Approvals, Competition Act Approval and
Investment Canada Act Clearance are obtained, the execution, delivery and
performance by Seller Parent of this Agreement and any other Transaction
Document to which Seller Parent is a party, and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) conflict
with, result in a breach of, or constitute a default under, Seller Parent’s
Constitutive Documents; (b) result in the creation of any Lien upon any of the
Acquired Assets, the Business or the Project; or (c) (i) accelerate or modify,
or give any party the right to accelerate or modify, the time within which, or
the terms under which, any duties or obligations that are to be performed by
Seller Parent or any rights or benefits are to be received by any Person under
any material Contract to which Seller Parent is a party or by which any of
Seller Parent’s properties or assets may be bound, or (ii) violate or be in
conflict with respect to, or constitute a default (or any event that, with or
without due notice or lapse of time, or both, would constitute a default) under
any material Contract to which Seller Parent is a party or by which any of
Seller Parent’s properties or assets may be bound; or (d) violate any applicable
Law or Order applicable to the Seller Parent.
(e)    Regulatory Matters and Governmental Approvals.
Except for the Seller Approvals listed in Schedule 4.05 and for the Competition
Act Approval and Investment Canada Act Clearance, no Governmental Approval on
the part of Seller Parent is

23

--------------------------------------------------------------------------------



required in connection with the execution, delivery and performance by Seller
Parent of this Agreement or the consummation by Seller Parent of the
transactions contemplated hereby.
(f)    Legal Proceedings.
Except with respect to any Actions or Proceedings arising under Environmental
Law, which are governed exclusively by Section 4.13, there is no Action or
Proceeding pending, or to the Knowledge of Seller Parent, threatened, in law or
in equity or before any Governmental Authority against or affecting Seller
Parent which may reasonably be expected to have a material and adverse effect on
the ability of Seller Parent to perform its obligations under this Agreement or
to consummate the transactions contemplated hereby. Except as set forth on
Schedule 3.01(f), there are no outstanding injunctions, judgements, Orders,
decrees, rulings or charges to which Seller Parent is a party or by which it is
bound and which may reasonably be expected to have a material and adverse effect
on the ability of Seller Parent to perform its obligations under the Transaction
Documents to which it is a party or to consummate the transactions contemplated
thereby.
(g)    Brokers.
Except for Goldman Sachs & Co which shall be paid exclusively by the Seller or
any of its Affiliates, no Person has any claim against Seller Parent or Seller
for a finder’s fee, brokerage commission or similar payment directly or
indirectly in connection with the transactions contemplated by this Agreement.
3.02    Invenergy Indemnitor.
Invenergy Indemnitor, with respect to Invenergy Indemnitor only, hereby
represents and warrants to Purchaser as of the date hereof (unless specifically
stated otherwise), as follows in this Section 3.02:
(d)    Existence; Corporate Power.
Invenergy Indemnitor is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware and in
each other jurisdiction in which the ownership or leasing of its assets or the
conduct of its business requires such qualification. Invenergy Indemnitor has
all requisite power and authority to own and operate its properties and to carry
on its business as now conducted, and to execute and deliver this Agreement, and
to perform its obligations hereunder.
(e)    Authority.
All limited liability company actions or proceedings necessary to authorize the
execution and delivery by Invenergy Indemnitor of this Agreement and the
performance by Invenergy Indemnitor of its obligations hereunder, have been duly
and validly taken. This Agreement has been duly and validly executed and
delivered by Invenergy Indemnitor and constitutes a valid and binding obligation
of Invenergy Indemnitor, enforceable against Invenergy Indemnitor, in accordance
with its terms, except as such terms may be limited by (i) applicable
bankruptcy, insolvency, moratorium,

24

--------------------------------------------------------------------------------



reorganization or similar Laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity, whether considered in a
proceeding in equity or at law.
(c)    No Consent.
Except for the Seller Consents, for the Governmental Approvals which are
governed exclusively by Section 3.01(e) and for the Competition Act Approval and
Investment Canada Act Clearance, the execution of, delivery of and performance
by Invenergy Indemnitor of the Transaction Documents to which it is a party and
the consummation of the transactions contemplated thereunder do not require
Invenergy Indemnitor to obtain any consent, approval or action, make any filing
of or give any notice to any Person to execute, deliver or perform any of the
Transaction Documents or to consummate the transactions contemplated thereby.
(d)    No Conflicts.
Assuming the Seller Consents, Seller Approvals, Competition Act Approval and
Investment Canada Act Clearance are obtained, the execution of, delivery of and
performance by Invenergy Indemnitor of the Transaction Document to which
Invenergy Indemnitor is a party and the consummation of the transactions
contemplated hereby and thereby do not and will not (a) conflict with, result in
a breach of, or constitute a default under, Invenergy Indemnitor’s Constitutive
Documents or to the actual knowledge of Invenergy Indemnitor, any material
Contract to which Invenergy Indemnitor is a party which would prevent or delay
the consummation of the transactions contemplated in the Transaction Documents
to which Invenergy Indemnitor is a party; (b) conflict with or result in a
violation or breach of any Law applicable to Invenergy Indemnitor which would
prevent or delay the consummation by Invenergy Indemnitor of the transactions
contemplated herein; or (c) result in the creation of any material Lien upon
Invenergy Indemnitor or any of its assets which would prevent or delay the
consummation of the transactions contemplated herein.
3.03    Marubeni Indemnitor.
Marubeni Indemnitor, with respect to Marubeni Indemnitor only, hereby represents
and warrants to Purchaser as of the date hereof (unless specifically stated
otherwise), as follows in this Section 3.03:
(e)    Existence; Corporate Power.
Marubeni Indemnitor is a corporation duly formed, validly existing and in good
standing under the Laws of Japan and in each other jurisdiction in which the
ownership or leasing of its assets or the conduct of its business requires such
qualification. Marubeni Indemnitor has all requisite power and authority to own
and operate its properties and to carry on its business as now conducted, and to
execute and deliver this Agreement, and to perform its obligations hereunder.
(f)    Authority.
All corporate actions or proceedings necessary to authorize the execution and
delivery by Marubeni Indemnitor of this Agreement and the performance by
Marubeni Indemnitor of its

25

--------------------------------------------------------------------------------



obligations hereunder, have been duly and validly taken. This Agreement has been
duly and validly executed and delivered by Marubeni Indemnitor and constitutes a
valid and binding obligation of Marubeni Indemnitor, enforceable against
Marubeni Indemnitor, in accordance with its terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar Laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.
(c)    No Consent.
Except for the Seller Consents, for the Governmental Approvals which are
governed exclusively by Section 3.01(e) and for the Competition Act Approval and
Investment Canada Act Clearance, the execution of, delivery of and performance
by Marubeni Indemnitor of the Transaction Documents to which it is a party and
the consummation of the transactions contemplated thereunder do not require
Marubeni Indemnitor to obtain any consent, approval or action, make any filing
of or given any notice to any Person to execute, deliver or perform any of the
Transaction Documents or to consummate the transactions contemplated thereby.
(d)    No Conflicts.
Assuming the Seller Consents, Seller Approvals, Competition Act Approval and
Investment Canada Act Clearance are obtained, the execution of, delivery of and
performance by Marubeni Indemnitor of the Transaction Document to which Marubeni
Indemnitor is a party and the consummation of the transactions contemplated
hereby and thereby do not and will not (a) conflict with, result in a breach of,
or constitute a default under, Marubeni Indemnitor’s Constitutive Documents or
to the actual knowledge of Marubeni Indemnitor, any material Contract to which
Marubeni Indemnitor is a party which would prevent or delay the consummation of
the transactions contemplated in the Transaction Documents to which Marubeni
Indemnitor is a party; (b) conflict with or result in a violation or breach of
any Law applicable to Marubeni Indemnitor which would prevent or delay the
consummation by Marubeni Indemnitor of the transactions contemplated herein; or
(c) result in the creation of any material Lien upon Marubeni Indemnitor or any
of its assets which would prevent or delay the consummation of the transactions
contemplated herein.
3.04    CDPQ Indemnitor.
CDPQ Indemnitor, with respect to CDPQ Indemnitor only, hereby represents and
warrants to Purchaser as of the date hereof (unless specifically stated
otherwise), as follows in this Section 3.04:
(f)    Existence; Corporate Power.
CDPQ Indemnitor is a body duly formed, validly existing and in good standing
under the Act respecting the Caisse de dépôt et placement du Québec, R.S.Q.,
chapter C-2 and in each other jurisdiction in which the ownership or leasing of
its assets or the conduct of its business requires such qualification. CDPQ
Indemnitor has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted, and to execute and
deliver this Agreement, and to perform its obligations hereunder.

26

--------------------------------------------------------------------------------



(g)    Authority.
All corporate actions or proceedings necessary to authorize the execution and
delivery by CDPQ Indemnitor of this Agreement and the performance by CDPQ
Indemnitor of its obligations hereunder, have been duly and validly taken. This
Agreement has been duly and validly executed and delivered by CDPQ Indemnitor
and constitutes a valid and binding obligation of CDPQ Indemnitor, enforceable
against CDPQ Indemnitor, in accordance with its terms, except as such terms may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, whether considered in a proceeding in equity
or at law.
(c)    No Consent.
Except for the Seller Consents, for the Governmental Approvals which are
governed exclusively by Section 3.01(e) and for the Competition Act Approval and
Investment Canada Act Clearance, the execution, delivery and performance by CDPQ
Indemnitor of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereunder do not require CDPQ
Indemnitor to obtain any consent, approval or action, make any filing of or
given any notice to any Person to execute, deliver or perform any of the
Transaction Documents or to consummate the transactions contemplated thereby.
(d)    No Conflicts.
Assuming the Seller Consents, Seller Approvals, Competition Act Approval and
Investment Canada Act Clearance are obtained, the execution of, delivery of and
performance by CDPQ Indemnitor of the Transaction Document to which CDPQ
Indemnitor is a party and the consummation of the transactions contemplated
hereby and thereby do not and will not (a) conflict with, result in a breach of,
or constitute a default under, CDPQ Indemnitor’s Constitutive Documents or to
the actual knowledge of CDPQ Indemnitor, any material Contract to which CDPQ
Indemnitor is a party which would prevent or delay the consummation of the
transactions contemplated in the Transaction Documents to which CDPQ Indemnitor
is a party; (b) conflict with or result in a violation or breach of any Law
applicable to CDPQ Indemnitor which would prevent or delay the consummation by
CDPQ Indemnitor of the transactions contemplated herein; or (c) result in the
creation of any material Lien upon CDPQ Indemnitor or any of its assets which
would prevent or delay the consummation of the transactions contemplated herein.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES IN RESPECT OF SELLER AND PROJECT
Seller Parent hereby represents and warrants to Purchaser with respect to the
Seller and the Project as of the date hereof (unless specifically stated
otherwise), as follows:
4.01    Existence; Corporate Power.
(a)    Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the Province of Ontario and in each other
jurisdiction in which the ownership or

27

--------------------------------------------------------------------------------



leasing of its assets or the conduct of its business requires such
qualification. Seller has all requisite power and authority to own and operate
its properties and to carry on the Business as now conducted, and to execute and
deliver the Transaction Documents to be executed and delivered by Seller, and to
perform its obligations thereunder and to consummate the transactions
contemplated thereby, including to own, hold, sell and transfer the Acquired
Assets. The only business activity that has been carried on or is currently
carried on by Seller is the development, ownership and operation of the Project
and ancillary activities related thereto.
(b)    The General Partner is the only general partner of the Seller and is a
corporation duly formed, validly existing and in good standing under the laws of
Alberta and in each other jurisdiction in which the ownership or leasing of its
assets or the conduct of its business requires such qualification. The only
business activity that has been carried on or is currently carried on by the
General Partner is operating as general partner of the Seller. Each limited
partner of the Seller is duly formed and validly existing and in good standing
under the laws of its jurisdiction of formation and is qualified, licensed or
registered to carry on business in the jurisdiction(s) in which it operates. The
General Partner has the corporate power and capacity to own assets, to act as
general partner of the Seller to perform its obligations as a general partner of
the Seller and to execute and deliver as general partner on behalf of the Seller
each Transaction Document to which the Seller is or will be a party and to
perform the obligations of the Seller thereunder and to consummate the
transactions contemplated thereby.
4.02    Authority.
All limited partnership actions or proceedings necessary under the Seller LP
Agreement or the shareholders agreement of the General Partner to authorize the
execution and delivery by the General Partner as general partner for and on
behalf of Seller of any Transaction Documents to which Seller will be a party,
to authorize the consummation of each of the applicable transactions
contemplated thereby, and to authorize the performance by Seller of its
obligations thereunder, will have been duly and validly taken when such
Transaction Documents will be executed and delivered.
The Transaction Documents to which Seller will be a party, when executed and
delivered by the General Partner as general partner for and on behalf of Seller,
will have been duly and validly executed and delivered by Seller and shall
constitute the valid and binding obligation of Seller, enforceable against
Seller, in accordance with their respective terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar Laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.
4.03    No Consent.
Except as set forth in Schedule 4.03 (the “Seller Consents”), for the
Governmental Approvals which are governed exclusively by Section 4.05 and for
the Competition Act Approval and Investment Canada Act Clearance, the execution,
delivery and performance by Seller of any Transaction Document to which Seller
is a party and the consummation of the transactions contemplated thereunder do
not require Seller to obtain any consent, approval or action, make any

28

--------------------------------------------------------------------------------



filing of or give any notice to any Person to execute, deliver or perform any of
the Transaction Documents to which Seller is a party or to consummate the
transactions contemplated thereby.
4.04    No Conflicts.
Assuming the Seller Consents, Seller Approvals, Competition Act Approval and
Investment Canada Act Clearance are obtained, the execution, delivery and
performance by General Partner as general partner on behalf of Seller of the
Transaction Documents to which Seller is a party and the consummation of the
transactions contemplated thereby do not and will not (a) conflict with, result
in a breach of, or constitute a default under, the Constitutive Documents of the
Seller; (b) result in the creation of any Lien upon any of the Acquired Assets,
the Business or the Project; or (c) (i) accelerate or modify, or give any party
the right to accelerate or modify, the time within which, or the terms under
which, any duties or obligations are to be performed by Seller or any rights or
benefits are to be received by any Person under Material Seller Contracts, or
(ii) violate or be in conflict with respect, or constitute a default (or any
event that, with or without due notice or lapse of time, or both, would
constitute a default) under any Material Seller Contract to which Seller is a
party or by which Seller’s properties or assets may be bound or give rise to any
right of termination, cancellation, imposition of fees or penalties under, any
Material Seller Contract to which Seller is a party; or (d) violate any
applicable Law or Order applicable to Seller.
4.05    Regulatory Matters and Governmental Approvals.
Except as set forth in Schedule 4.05 (the “Seller Approvals”) and for the
Competition Act Approval and Investment Canada Act Clearance, no Governmental
Approval on the part of Seller is required in connection with the execution of,
delivery of and performance by the General Partner as general partner for and on
behalf of the Seller of this Agreement and any other Transaction Document to
which Seller is a party, or the consummation or performance by Seller of the
transactions contemplated thereby, including with respect to any Permit held by
Seller or any Material Seller Contract with a Governmental Authority.
4.06    Legal Proceedings.
Except with respect to any Actions or Proceedings arising under Environmental
Law which are governed exclusively by Section 4.13 and except as set forth on
Schedule 4.06, there is no Action or Proceeding pending, or to the Knowledge of
Seller Parent, threatened, in law or in equity or before any Governmental
Authority against Seller or affecting its assets or properties or in respect of
the Project Personnel which may reasonably be expected to have a material and
adverse effect on the ability of Seller to perform its obligations under the
Transaction Documents to which it is a party or to consummate the transactions
contemplated thereby. Except as set forth on Schedule 4.06, there are no
outstanding injunctions, judgments, Orders, decrees, rulings, or charges to
which Seller is a party or by which it is bound and which may reasonably be
expected to have a material and adverse effect on the ability of Seller to
perform its obligations under the Transaction Documents to which it is a party
or to consummate the transactions contemplated thereby.
4.07    Financial Statements; Absence of Undisclosed Liabilities.

29

--------------------------------------------------------------------------------



(a)    Set forth in Schedule 4.07(a) are (i) the audited financial statements
and accompanying report of independent auditors of Seller as of and for the
period ending December 31, 2014, which present fairly in all material respects
the financial position of Seller as of the date of such financial statements in
conformity with GAAP and (ii) the unaudited financial statements of Seller as of
and for the period ending March 31, 2015, which present fairly in all material
respects, the financial position of Seller as of the date of such unaudited
financial statements in conformity with GAAP (subject to customary year-end
adjustments and the notes related to such audits) (collectively, the “Financial
Statements”).
(b)    Except as set forth in Schedule 4.07(b) and for Liabilities: (i)
reflected or reserved against in the Financial Statements or set forth in a note
thereto; (ii) incurred in the ordinary course of business since the date of the
Financial Statements (none of which is a Liability for breach of contract,
breach of warranty, tort, infringement, violation of Law, claim or lawsuit) or
(iii) with respect to the performance (but not the breach) of any Material
Seller Contract or any Contract which does not constitute a Material Seller
Contract and which is entered into in the ordinary course of business, the
Seller does not have any Liabilities.
(c)    Except as set forth in Schedule 4.07(c), since March 31, 2015, Seller has
not paid any distributions, dividends, unit repurchase or redemption or similar
payments to (i) any of its partners or (ii) any of its Affiliates, in each case
other than (A) as required pursuant to the Seller’s or the General Partner’s
Constitutive Documents or pursuant to any of the Loan Documents or (B) to
Invenergy Services pursuant to the Facility Management Agreement or for other
services rendered by Invenergy Services to the Seller pursuant to a Material
Seller Contract.
4.08    Taxes.
(a)    Seller is a “Canadian partnership” as defined in section 102 of the Tax
Act.
(b)    There are no Liens for Taxes due prior to the Calculation Date upon any
of the Acquired Assets except for Liens for Taxes that would constitute a
Permitted Lien hereunder and Liens for Taxes reflected on the Calculation Date
Balance Sheet.
(c)    Seller is registered for the purposes of the tax imposed under Part IX of
the ETA and its GST/HST registration number is as follows 82765 7297 RT0001.
(d)    No Taxing Authority has asserted or threatened to assert any deficiency
or assessment, or proposed (formally or informally) any adjustment, for any
Taxes against either Seller or the General Partner that has not been fully
resolved.
(e)    The Project is and was on the Commercial Operation Date comprised of
parts or components that were new and unused when incorporated into the Project.
(f)    No failure, if any, of the General Partner or Seller to duly and timely
pay any Taxes, including all installments on account of Taxes for the current
year, that are due and payable by the General Partner or Seller prior to the
Calculation Date, will result in a Lien on the Acquired Assets, except to the
extent that such Lien relates to a failure to pay Taxes (other than Taxes
imposed

30

--------------------------------------------------------------------------------



on net income) that are reflected on the Calculation Date Balance Sheet. As of
the Calculation Date, the Seller will have (i) duly and timely withheld all
Taxes and other amounts required by Law to be withheld by it in respect of all
employees, officers, directors or any other Person (except to the extent any
failure to so withhold results in a Liability reflected on the Calculation Date
Balance Sheet), (ii) duly and timely collected all Taxes and other amounts
required by Law to be collected (except to the extent any failure to so collect
results in a Liability reflected on the Calculation Date Balance Sheet), (iii)
paid or remitted to the appropriate Governmental Authority when due, all
applicable Taxes and other amounts (except to the extent any failure to so pay
or remit results in a Liability (other than a Liability for Taxes imposed on the
Seller in respect of its net income) reflected on the Calculation Date Balance
Sheet), and (iv) duly and timely filed all material Tax returns, filings or
reports required under any applicable Law (except to the extent any failure to
file such Tax returns results in a Liability (other than a Liability relating to
Taxes imposed on net income) reflected on the Calculation Date Balance Sheet).
The Parties agree that the representations and warranties made in this Section
4.08 are the sole and exclusive representations and warranties of the Seller
Parent and the Seller Indemnitors with respect to Tax matters (it being
understood that this sentence is not a representation or warranty).
4.09    Employees.
(a)    Seller does not have, and never had, any employees and the Seller does
not maintain or participate in, and the Seller has not, at any time in the past,
sponsored, maintained or participated in any Employee Plan.
(b)    No trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
Project Personnel by way of certification, interim certification, voluntary
recognition, or succession rights, or has applied or, to the Knowledge of Seller
Parent, threatened to apply to be certified as the bargaining agent of the
Project Personnel. To the Knowledge of Seller Parent there are no threatened or
pending union organizing activities involving the Project Personnel.
(c)    No trade union has applied to have the Business declared a related
employer pursuant to the Labour Relations Act (Ontario) or any similar
legislation in any jurisdiction in which the Seller or its Affiliates carries on
business.
4.10    Material Seller Contracts.
(a)    Schedule 4.10 contains a true and complete list of all of the following
Contracts to which the Seller is a party or by which the Seller or any of the
Acquired Assets is bound, in each case, only to the extent that such Contract is
in effect, confers any benefit to the Project following Closing or imposes, or
could reasonably be expected to cause, any Liability following Closing,
including to the extent such Liability arises as a result of any act or omission
prior to Closing (collectively, the “Material Seller Contracts”) and excluding
the Project Real Property Agreements which are listed on Schedule 4.14(b):

31

--------------------------------------------------------------------------------



(i)    all Contracts for the purchase, exchange or sale of electric power,
capacity, ancillary services, or Environmental Attributes;
(ii)    all Contracts relating to the transmission of electric power, including
licenses, joint use agreements, or crossing agreements relating to transmission
and distribution infrastructure;
(iii)    all Contracts for the supply of wind turbines or other material Project
assets and all related warranties;
(iv)    all interconnection Contracts for electricity;
(v)    all Contracts with Seller Parent or any Affiliate of Seller Parent;
(vi)    all Contracts which provide for payments by or to Seller over the stated
term of the Contract in excess of $200,000 for each individual Contract;
(vii)    any Contract under which Seller has (A) created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) Indebtedness, (B) granted
a Lien on its assets, whether tangible or intangible, to secure such
Indebtedness for borrowed money or (C) extended credit to any Person, in each
case, in an amount in excess of $250,000;
(viii)    any contract or agreement between Seller Parent, to the extent
relating to the Project or the Business, and/or Seller, on the one hand, and any
Governmental Authority, on the other hand; and
(ix)    any Contract for management, operation, administration or maintenance of
the Acquired Assets or the Project;
(x)    any Contract relating to abatement or reduction of property Taxes of
Seller;
(xi)    joint venture agreements, partnership agreements, limited liability
company agreements, teaming agreements and joint development agreements
(excluding, for greater certainty, the Constitutive Documents of Seller or the
General Partner);
(xii)    Contracts which restrict the ability of Seller to engage in the type of
business in which it is currently principally engaged; and
(xiii)    any Contract which would otherwise be considered material to the
Business.
(b)    Seller Parent has Made Available to Purchaser true and complete copies of
all Material Seller Contracts. Each Material Seller Contract is in full force
and effect and constitutes the legal, valid, binding and enforceable obligation
of Seller, and, to the Knowledge of Seller Parent, each other party thereto, in
accordance with its terms, except as such terms may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the

32

--------------------------------------------------------------------------------



enforcement of creditors’ rights generally and (ii) general principles of
equity, whether considered in a proceeding in equity or at law. None of the
Seller Parent or Seller, or to the Knowledge of Seller Parent, any other party
thereto (i) are in breach of or default in any material respect under a Material
Seller Contract, To the Knowledge of Seller Parent, no event, occurrence,
condition or act (including the completion of the transactions contemplated by
this Agreement) exists which, with the giving of notice, or the lapse of time,
would become a breach or default in any material respect of any obligation
therein or give rise to any right of termination, cancellation, imposition of
fees or penalties under, any Material Seller Contract. There currently is no
dispute or, to the Knowledge of Seller Parent, potential dispute and is no
mediation, arbitration or other dispute resolution procedure under any such
Material Seller Contract. None of the Seller Parent or the Seller or, to the
Knowledge of the Seller Parent, any other party thereto has received any written
notice of breach, default, termination or suspension of any Material Seller
Contract, and to the Knowledge of Seller Parent, no action is being taken by any
Person to terminate or suspend any Material Seller Contract. All final payments
and payment reconciliations required to be made in connection with the
Connection Cost Recovery Agreement have been completed.
(c)    No Environmental Attributes have been conveyed by Seller to any entity
other than pursuant to a Material Seller Contract.
(d)    The Liability of the Seller in connection with its support of community
initiatives pursuant to the community benefit fund is limited to an annual
payment up to $500/MW/pa, which is payable promptly upon request from the
community benefit fund committee until such time as the Project is
decommissioned.
4.11    Permits.
Schedule 4.11 sets forth all material Permits acquired or held by Seller in
connection with the ownership and operation of the Project; provided that for
purposes hereof all Permits required during the period at and after the
Commercial Operation Date shall be deemed material. The Seller holds in full
force and effect all Permits required for the operation of the Business as
presently conducted, other than those Permits required in connection with
certain operation and maintenance activities which are ministerial in nature and
can reasonably be expected to be obtained in due course on commercially
reasonable terms and conditions when needed.
With respect to any Permits required for the ownership or operation or operation
of the Project and held by Seller or the General Partner (a) none of the Seller
or the General Partner is in material default or material violation, and no
event has occurred and is continuing which, with notice or the lapse of time or
both, would constitute a material default or material violation of the terms,
conditions or provisions of such Permit, and (b) there are no legal proceedings
pending or, to the Knowledge of Seller Parent, threatened in writing, relating
to the suspension, revocation, termination or modification of any such Permit.
With respect to any Permits required for the ownership or operation of the
Project but not held by Seller or the General Partner, (a) to the Knowledge of
Seller Parent, no holder of such Permit is in material default or material
violation, and, to the Knowledge of Seller Parent, no event has occurred and is
continuing which, with notice or the lapse of time or both, would constitute a
material default or material violation of the terms, conditions or provisions of
such Permit, and (b) to the Knowledge of Seller Parent, there are no

33

--------------------------------------------------------------------------------



legal proceedings pending or threatened in writing, relating to the suspension,
revocation, termination or modification of any such Permit.
4.12    Affiliate Transactions.
Except as disclosed on Schedule 4.12, there are no existing or pending
transactions, Contracts or Liabilities between or among (a) Seller on the one
hand, and (b) Seller Parent or any of Seller Parent’s Affiliates (other than
Seller and the General Partner) or any officer or director of the foregoing on
the other hand.
4.13    Environmental Matters.
(a)    Except as set forth on Schedule 4.13, to the Knowledge of Seller Parent,
there are no Hazardous Substances located on, at or under the Project Real
Property in violation of or in excess of applicable limit concentrations under
or pursuant to Environmental Law.
(b)    Except as set forth on Schedule 4.13, (i) there are no locations or
premises within the Project site or any other location where there has been a
Release that (A) Seller has been or would be obligated to alter, investigate,
remove, remediate or otherwise respond to pursuant to any Environmental Law or
any Contract entered into with any other Person or (B) has resulted in or would
reasonably be expected to result in an Environmental Claim against or liability
of Seller under any Environmental Law, in the case of each of (A) and (B) that
would individually or in the aggregate have a Material Adverse Effect, (ii)
there are no Actions or Proceedings pending or to the Knowledge of Seller
Parent, threatened against Seller under Environmental Law, and (iii) neither
Seller Parent nor Seller has received written notice from any Person, including
a Governmental Authority, of any Environmental Claim, or any written notice of
any investigation, or any written request for information, in each case under,
any Environmental Law, and no such notice or request for information would
reasonably be expected, except for those listed on Schedule 4.13 and none of
which are material.
(c)    Neither Seller Parent nor Seller has given any release or waiver of
liability that would waive or impair any claim based on the presence of
Hazardous Substances in, on or under any real property against a previous owner
of any real property or against any Person who may be potentially responsible
for the presence of Hazardous Substances in, on or under any such real property.
(d)    Schedule 4.13 lists all material reports and documents relating to the
environmental matters affecting the Seller and the Project Real Property which
are in the possession or under the control of Seller, Seller Parent or any of
their Affiliates. Copies of all such reports and documents have been Made
Available to the Purchaser.
The representations and warranties in this Section 4.13 and in Sections 4.03,
4.05, 4.11, 4.16(b) and 4.20 are the sole representations and warranties with
respect to matters relating to Environmental Laws or other environmental
matters.
4.14    Personal and Real Property.

34

--------------------------------------------------------------------------------



(a)    Other than as described in Schedule 4.14(a), the Seller owns no real
property.
(b)    Schedule 4.14(b) sets forth the Real Property Agreements to which the
Seller and/or the General Partner are a party in connection with the Project
Real Property and any option, amendments, or renewal in respect thereof (the
“Project Real Property Agreements”), which such schedule sets forth (i) the
legal description of the Project Real Property, (ii) the original parties to
each Project Real Property Agreement, and (iii) all amendments with respect to
each Project Real Property Agreement.
(c)    The interests of the Seller in all Project Real Property Agreements set
forth in Schedule 4.14(b) (other than those set forth in Section D of Schedule
4.14(b)) are insured under the existing owner’s title insurance policy or
policies for the Project set forth on Schedule 4.14(c) (“Title Policies”).
(d)    The Seller has good and valid title, or a good and valid leasehold
interest, in all Project Real Property described in Schedule 4.14(b) subject to
the terms and conditions of the Project Real Property Agreements and good and
valid title to, or a valid leasehold in, all of its tangible personal property
and assets free and clear of all Liens, except for Permitted Liens.
(e)    With respect to the Project Real Property it leases or to which it has
the right to use and occupy, the Seller has the right to, and does, enjoy
peaceful and undisturbed nonexclusive possession under all Project Real Property
Agreements under which it is leasing or occupying property in accordance with
the terms and conditions of the relevant Project Real Property Agreement,
subject to the Permitted Liens. Seller Parent has Made Available to Purchaser,
true and complete copies of all Project Real Property Agreements. All rents and
other payments under the Project Real Property Agreements have been paid in full
to the extent due, no waiver, indulgence or postponement of the Seller’s
obligations has been granted by the counterparty to the applicable Project Real
Property Agreement, and to the Knowledge of the Seller Parent, all of the
covenants required to have been performed by the Seller and counterparty under
the Project Real Property Agreement have been performed in all material
respects.
(f)    Except as set forth in Schedule 4.14(f), each of the Project Real
Property Agreements (i) has been duly authorized, executed and delivered by the
Seller and, to the Knowledge of Seller Parent, any other party thereto;
(ii) constitutes a valid and binding obligation of the Seller and, to the
Knowledge of Seller Parent, any other party thereto and is enforceable against
the Seller and, to the Knowledge of Seller Parent, any other party thereto in
accordance with its terms, except as such terms may be limited by (A) applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally and (B) general principles of equity,
whether considered in a proceeding in equity or at law, and (iii) is unamended
(other than as disclosed on Schedule 4.14(b)). None of Seller, or to the
Knowledge of Seller Parent, any other party thereto (i) is in breach of or
default in any material respect under a Project Real Property Agreement and, to
the Knowledge of Seller Parent, there exists no event, occurrence, condition or
act (including the completion of the transactions contemplated by this
Agreement) which, with the giving of notice or the lapse of time, would become a
breach or default of any material obligation thereunder, or (ii) has received
any written notice of breach, default, termination or suspension of any Project
Real Property Agreement, and to the Knowledge of Seller Parent no action is
being

35

--------------------------------------------------------------------------------



taken by any Person to terminate or suspend any Project Real Property Agreement,
in each case which could reasonably be expected to cause a Material Adverse
Effect.
(g)    To the Knowledge of Seller Parent, the Project Real Property is
sufficient to provide the Seller with continuous, uninterrupted and, together
with public roads, contiguous access and rights of ingress and egress to the
Project sufficient for the operation and maintenance of the Project as currently
conducted.
(h)    Each Project Real Property Agreement (or a notice thereof) has been
registered in the appropriate land registry office. No lease or easement that is
created by a Project Real Property Agreement is for a term in excess of fifty
(50) years, including any renewals or extensions of the term provided for in the
applicable Project Real Property Agreement or in a separate option or other
document entered into as part of the arrangement relating to the Project Real
Property Agreement (whether or not the lessee and the optionee or person named
in the document are the same persons).
(i)    To the Knowledge of the Seller Parent, none of the Project Real Property,
or the Project, nor their use, operation or maintenance violates any restrictive
covenant or encroaches on any property owned by any other person. To the
Knowledge of the Seller Parent, no condemnation or expropriation proceeding is
pending or threatened against any of Project Real Property nor has any written
notice or proceeding in respect thereof been provided to the Seller Parent.
Seller Parent and Seller have not received any work orders or notices of
violation, deficiency or non-compliance from any Governmental Authority or any
other Person relating to any Project Real Property.
(j)    The Seller Parent has not received written notice of any local
improvement or capital charges, special levies or other rates or charges of a
similar nature associated or in connection with any Project Real Property (other
than realty taxes accruing from day to day) and no agreement has been entered
into by the Seller with the applicable local municipality or with any other
Governmental Authority which would have the effect of making all or part of any
Project Real Property subject to or assessed for any such charges, levies or
assessments.
(k)    The equipment and other tangible personal property that forms part of the
Acquired Assets owned or leased by the Seller is (i) reasonably adequate for the
conduct of the Business of the Seller as currently conducted, and (ii) in good
operating condition, regularly and properly maintained, subject to normal wear
and tear and have been maintained in accordance with prudent industry practices
in all material respects. Except as set forth in Schedule 4.14(k), none of the
Acquired Assets are subject to any right of first refusal, duty of first offer,
purchase option or any similar right.
4.15    Insurance.
Schedule 4.15 lists all of the insurance maintained by or on behalf of Seller
(the “Insurance Policies”). All Insurance Policies are in full force and effect,
valid and binding in accordance with their terms and no notice of cancellation
or termination has been received with respect to any such policy nor is Seller
in default under any such policy. All premiums with respect to the Insurance
Policies covering all periods up to and including the date hereof have been paid
and, with respect

36

--------------------------------------------------------------------------------



to premiums due and payable prior to Closing, will be so paid. As of the Closing
Date, none of these Insurance Policies have lapsed and, to the Knowledge of
Seller Parent, there are no circumstances that have rendered such insurance
unenforceable, void or voidable. Schedule 4.15 sets forth a true, correct and
complete list of any outstanding claims under such policies.
4.16    Compliance with Laws.
(a)    Except with respect to Environmental Law which are governed exclusively
by Section 4.13 and except as set forth on Schedule 4.16, the Seller Parent, in
its ownership and operation of the Seller, is in compliance in all material
respects with all applicable Laws.
(b)    Except as set forth on Schedule 4.16, the Seller is in compliance with
all Laws applicable to the Business (including but not limited to the employment
of the Project Personnel) and the ownership and operation of the Project other
than such non-compliance which could not reasonably be expected to result in a
Material Adverse Effect. Neither the Seller Parent nor the Seller has received
written notice of any claim, action or assertion alleging any material violation
of any Law that has not been cured, and neither Seller Parent nor the Seller is
in default with respect to any Order applicable to the Acquired Assets and the
Business other than such default which could not reasonably be expected to
result in a Material Adverse Effect.


4.17    Warranties.
Each warranty that is in effect immediately prior to Closing in respect of any
Project work or equipment, including with respect to any wind turbine components
and related equipment installed or to be installed at the Project, is,
immediately prior to Closing, held by the Seller and enforceable by the Seller
in accordance with its terms.
4.18    Bank Accounts.
Schedule 4.18 is a list of the locations and numbers of all bank accounts,
investment accounts and safety deposit boxes maintained by Seller, together with
the names of all persons who are authorized signatories or have access thereto
or control thereunder (the “Bank Accounts”). Set forth on Schedule 4.18 is an
estimate of the amounts set forth in the Reserve Accounts as of the Calculation
Date. All cash or cash equivalents owned by the Seller, and all cash or cash
equivalents included in the computation of Project Working Capital are
maintained in the accounts listed on Schedule 4.18.
4.19    Intellectual Property.
No licenses, trademarks, patents, copyrights or agreements with respect to the
use of technology (other than such licenses, trademarks, patents, copyrights or
agreements which form a part of the Acquired Assets) are necessary for (a)
Seller to own, operate and maintain the Project in accordance with the Material
Seller Contracts and (b) to the Knowledge of Seller Parent, third party
equipment suppliers to license or sell equipment to Seller in accordance with
the Material Seller Contracts.

37

--------------------------------------------------------------------------------



4.20    Absence of Certain Changes.
Except as set forth on Schedule 4.20, since December 31, 2014:
(a)    no event, change, fact, condition or circumstance has occurred as to
Seller which has had, or could reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect; and
(b)    the Seller has conducted its business in the ordinary course consistent
with past practices, except to the extent that Seller implements the Seller
Pre-Closing Reorganization in accordance with, and as expressly permitted
pursuant to, the provisions of Section 6.04.
4.21    First Nations.
There have been no First Nations Claims received by Seller Parent, the Seller or
any of their Affiliates in respect of the Project or any Project Real Property,
and to the actual Knowledge of Seller Parent, no threat has been made of any
First Nation Claim directly to Seller Parent, the Seller or any of their
Affiliates in respect of the Project or any Project Real Property which a
person, acting reasonably, would perceive as a materially adverse threat to the
operation or value of the Project. There are no agreements, whether written or
oral, which have been entered into by the Seller Parent or the Seller with any
First Nation in respect of the Project or any Project Real Property.
4.22    No Other Warranties.
THE WARRANTIES SET FORTH HEREIN AND IN THE OTHER TRANSACTION DOCUMENTS ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR
ORAL, EXPRESS OR IMPLIED; SELLER PARENT PROVIDES NO OTHER WARRANTIES WITH
RESPECT TO THE ACQUIRED ASSETS, SELLER OR THE PROJECT, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE, ALL OF
WHICH ARE EXPRESSLY DISCLAIMED. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3 OR
ARTICLE 4, SELLER PARENT MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH
RESPECT TO ANY FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF
ANY KIND OR NATURE WHATSOEVER RELATING TO THE SELLER OR THE ACQUIRED ASSETS.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES IN RESPECT OF PURCHASER AND PURCHASER PARENT
Purchaser hereby represents and warrants to Seller Parent and Seller as of the
date hereof (unless specifically stated otherwise), as follows:
5.01    Purchaser.
(g)    Existence.

38

--------------------------------------------------------------------------------



Purchaser is a limited liability company duly formed, validly existing and in
good standing under the Laws of Delaware and in each other jurisdiction in which
the ownership or leasing of its assets or the conduct of its business requires
such qualification. Purchaser has all requisite power and authority to execute
and deliver this Agreement and each Transaction Document to be executed and
delivered by Purchaser hereunder, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby
and to own or lease its assets and to carry on its business as currently
conducted.
(h)    Authority.
All limited liability company actions and proceedings necessary to authorize the
execution and delivery by Purchaser of this Agreement and all other Transaction
Documents to which Purchaser is a party, and the performance by Purchaser of its
obligations hereunder and thereunder, have been duly and validly taken. This
Agreement and all other Transaction Documents to which Purchaser is a party have
been, or prior to the Closing will have been, duly and validly executed and
delivered by Purchaser and constitute legal, valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with their respective
terms, except as such terms may be limited by (a) applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws affecting the enforcement
of creditor’s rights generally, and (b) general principles of equity, whether
considered in a proceeding in equity or at law.
(i)    No Consent.
Except as set forth on Schedule 5.01(c) (the “Purchaser Consents”) and for the
Competition Act Approval and the Investment Canada Act Clearance, the execution,
delivery and performance by Purchaser of this Agreement and any other
Transaction Documents to which Purchaser is a party and the consummation by
Purchaser of the transactions contemplated hereunder and thereunder do not
require Purchaser to obtain any consent, approval or action of or give any
notice to any Person as a result or under any terms, conditions or provisions of
any Contract or Permit by which it is bound.
(j)    No Conflicts.
Assuming the Purchaser Consents, Purchaser Approvals, the Competition Act
Approval and Investment Canada Act Clearance are obtained, the execution,
delivery and performance by Purchaser of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder and any other Transaction
Documents to which Purchaser is a party do not and will not (a) conflict with,
result in a breach of, or constitute a default under, Purchaser’s certificate of
formation or operating agreement, or to the actual knowledge of Purchaser, any
Contract to which Purchaser is a party; (b) conflict with or result in a
violation or breach of any provision of any Law applicable to Purchaser; or (c)
result in the creation of any material Lien upon Purchaser or any of its assets
in each case which would prevent, delay or materially burden the consummation by
Purchaser of the transactions contemplated herein and therein.
(k)    Governmental Approvals.

39

--------------------------------------------------------------------------------



Except as set forth on Schedule 5.01(c) (“Purchaser Approvals”) and for the
Competition Act Approval and Investment Canada Act Clearance, no Governmental
Approval is required to be obtained by Purchaser in connection with the
execution, delivery and performance of this Agreement, any other agreements to
be executed and delivered by Purchaser hereunder, any other Transaction
Documents to which Purchaser is a party or the consummation of the transactions
contemplated hereby or thereby.
(l)    Legal Proceedings.
There are no Actions or Proceedings pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its assets in law or equity
or before any Governmental Authority that could reasonably be expected to result
in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or the Transaction Documents to
which Purchaser is a party.
(m)    Brokers.
Except for fees and commissions that will be paid by Purchaser, no Person has
any claim against Purchaser for a finder’s fee, brokerage commission or similar
payment directly or indirectly in connection with the transactions contemplated
by this Agreement or the Transaction Documents to which Purchaser is a party.
(n)    Permits and Filings.
Except for the Purchaser Consents, the Purchaser Approvals, the Competition Act
Approval and Investment Canada Act Clearance, no Permit on the part of Purchaser
is required in connection with the execution, delivery and performance of this
Agreement and the Transaction Documents to which Purchaser is a party, the
consummation of the transactions contemplated hereby or thereby or any borrowing
or other action by Purchaser or any of its Affiliates in connection with
obtaining or maintaining sufficient financing to provide the payment of the Cash
Purchase Price.
(o)    Compliance with Laws.
Purchaser is not in violation of any Law except where any such violation would
not reasonably be expected to adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement or the Transaction
Documents to which it is a party or to perform its obligations hereunder and
thereunder.
(p)    Due Diligence.
Purchaser has had the opportunity to conduct all such due diligence
investigations of the Acquired Assets and the Project as it deemed necessary or
advisable in connection with entering into this Agreement and the Transaction
Documents and the transactions contemplated hereby and thereby. Purchaser has
relied solely on its independent investigation and the representations and
warranties and covenants expressly contained in this Agreement and set forth in
the Disclosure

40

--------------------------------------------------------------------------------



Schedules, in making its decision to acquire the Acquired Assets and has not
relied on any other statements or advice from Seller Parent or its
Representatives. The preceding sentences of this Section 5.01(j) do not limit or
modify the representations and warranties in Article 3 or Article 4 or limit
Purchaser’s reliance thereon.
(q)    Financial Ability to Close.
At the Closing, Purchaser will have sufficient cash available to pay the Cash
Purchase Price in accordance with this Agreement. Purchaser hereby acknowledges
and agrees that the receipt of any financing shall not be a condition precedent
to Purchaser’s obligations to purchase the Acquired Assets in accordance with
this Agreement.
(r)    Tax Matters.
Purchaser will be registered for the purposes of the tax imposed under Part IX
of the ETA before Closing and provide the Seller Parent notice of its GST/HST
number.
(s)    Investment Canada Act.
Purchaser is a “WTO investor”. To the best of its knowledge, Purchaser is not a
“state-owned enterprise” within the meaning of the Investment Canada Act.
5.02    Purchaser Parent.
(h)    Existence; Corporate Power.
Purchaser Parent is a limited liability company duly formed, validly existing
and in good standing under the Laws of the State of Delaware. Purchaser Parent
has all requisite power and authority to execute the Transaction Documents to
which it is a party and to perform its obligations thereunder and to consummate
the transactions contemplated thereby.
(i)    Authority.
All limited liability company actions or proceedings necessary to authorize the
execution and delivery by Purchaser Parent of the Transaction Documents to which
it is a party and the performance by Purchaser Parent of its obligations
thereunder, have been duly and validly taken. Each Transaction Document to which
Purchaser Parent is a party prior to the Closing will have been duly and validly
executed and delivered by Purchaser Parent and constitutes a valid and binding
obligation of Purchaser Parent, enforceable against Purchaser Parent, in
accordance with its terms, except as such terms may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of
equity, whether considered in a proceeding in equity or at law.
(j)    No Consent.
Except for the Purchaser Approvals, Purchaser Consents, the Competition Act
Approval and Investment Canada Act Clearance, the execution, delivery and
performance by Purchaser Parent of

41

--------------------------------------------------------------------------------



the Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereunder do not require Purchaser Parent to obtain
any consent, approval or action of or give any notice to any Person as a result
or under any terms, conditions or provisions of any Contract by which Purchaser
Parent is bound.
(k)    No Conflicts.
Assuming the Purchaser Consents, Purchaser Approvals, the Competition Act
Approval and Investment Canada Act Clearance are obtained, the execution,
delivery and performance of the Transaction Document to which Purchaser Parent
is a party do not and will not (a) conflict with, result in a breach of, or
constitute a default under, Purchaser Parent’s certificate of formation or
operating agreement, or to the actual knowledge of Purchaser Parent, any
Contract to which Purchaser Parent is a party which would prevent, delay, or
materially burden the consummation of the transactions contemplated in the
Transaction Documents to which Purchaser Parent is a party; (b) conflict with or
result in a violation or breach of any provision of any Law applicable to
Purchaser Parent which would prevent, delay or materially burden the
consummation by Purchaser Parent of the transactions contemplated herein; or (c)
result in the creation of any material Lien upon Purchaser Parent or any of its
assets which would prevent, delay or materially burden the consummation of the
transactions contemplated herein.
(l)    Regulatory Matters and Governmental Approvals.
Except for the Purchaser Approvals, the Competition Act Approval and Investment
Canada Act Clearance, no Governmental Approval on the part of Purchaser Parent
is required in connection with the execution, delivery and performance of the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated thereby, including with respect to any Permit.
(m)    Legal Proceedings.
There is no Action or Proceeding pending, or to the knowledge of Purchaser
Parent, threatened, against Purchaser Parent in law or in equity or before any
Governmental Authority that could reasonably be expected to result in the
issuance of an Order or other decision restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by the Transaction Documents to which Purchaser Parent is a party.


ARTICLE 6
COVENANTS OF SELLER PARENT
Seller Parent covenants and agrees with Purchaser that Seller Parent will comply
with all covenants and provisions of this ARTICLE 6, except to the extent
Purchaser may otherwise consent in writing.
6.01    Regulatory and Other Permits.

42

--------------------------------------------------------------------------------



Prior to the Closing, Seller Parent shall or shall cause Seller and their
Affiliates, as applicable, to, as promptly as practicable, make all filings with
all Governmental Authorities, except with respect to the Competition Act
Approval (which shall be governed by ARTICLE 14 below), and other Persons
required by Seller, Seller Parent or their Affiliates to consummate the
transactions contemplated hereby and shall and shall cause Seller and their
Affiliates to use commercially reasonable efforts to obtain as promptly as
practicable all Permits and all consents or approvals of all Governmental
Authorities and other Persons required by Seller, Seller Parent or their
Affiliates to consummate the transactions contemplated hereby, including the
Seller Approvals and Seller Consents. Prior to the Closing, Seller Parent shall
promptly provide Purchaser with a copy of any material filing, order or other
document proposed to be delivered to or received from any Governmental Authority
or other Person relating to the obtaining of any such Permits, consents or
approvals of Governmental Authorities and other Persons. Prior to the Closing,
Seller Parent shall provide a status report to Purchaser upon the reasonable
request of Purchaser. Prior to the Closing, Seller Parent shall use its
commercially reasonable efforts to cause its officers, directors, or other
Affiliates not to take any action which could reasonably be expected to
materially and adversely affect the likelihood of any approval or consent
required to consummate the transactions contemplated hereby.
6.02    Access to Information.
Pending Closing, Seller Parent shall at all reasonable times and upon reasonable
prior notice during regular business hours (a) make appropriate members of its
management team available for questions related to the properties, assets,
books, records, financial and operating data, and other information pertaining
to the Acquired Assets, the Business or the Project which shall be reasonably
available for examination and review by Purchaser and its Representatives via
the Electronic Data Room, (b) provide such access to the Project (and its
facilities and equipment), and (c) provide such access to third parties related
to the Project as the Purchaser reasonably requests in connection with
replacement of the Support and Affiliate Obligations and procurement of the
Purchaser Consents and Purchaser Approvals; provided, however, Purchaser’s
inspections and examinations shall not unreasonably disrupt the normal
operations of Seller, the Acquired Assets or the Project, shall be subject to
Seller Parent’s and Seller’s safety and security procedures and shall be at
Purchaser’s sole cost and expense; and provided, further, that neither
Purchaser, nor any of its Affiliates or Representatives, shall access the
Project Real Property or conduct any intrusive environmental site assessment or
activities with respect to the Acquired Assets without the prior written consent
of Seller Parent. Prior to the Closing, Seller Parent shall provide Purchaser
with the monthly financial statements, operating reports and management reports
for Seller and the Project in the form, and at the times, historically prepared
by Seller Parent, Seller or their Affiliates in the ordinary course. Seller
Parent shall continue to maintain and update the Electronic Data Room in
accordance with its prior practice with respect to the Project until the
Closing.
6.03    Conduct of Business.
Prior to Closing:
(a)    Seller Parent shall cause the Seller to operate and carry on the Business
in the ordinary course consistent with past practices. Without limiting the
foregoing, Seller Parent

43

--------------------------------------------------------------------------------



shall cause the Seller to use commercially reasonable efforts consistent with
good business practice to preserve the goodwill of suppliers, contractors,
Governmental Authorities, licensors, customers, distributors and others having
business relations with Seller.
(b)    Without limiting Section 6.03(a), except for the transactions to be
consummated pursuant to this Agreement, or as set forth on Schedule 6.03(b) or
except with the express written approval of Purchaser, such approval not to be
unreasonably withheld or delayed, Seller Parent shall cause the Seller not to:
(i)    transfer or sell, directly or indirectly issue any membership interests,
other equity interests or securities (or securities convertible into equity
interests) in or of Seller, or debt securities, to any Person or create or
permit to exist any Lien (other than Permitted Liens) upon the Business, the
Acquired Assets or the Project;
(ii)    make any material change in the Business or the operations of the
Project, except such changes required to comply with any applicable Law;
(iii)    fail to timely pay any material amounts as they become due and owing to
any and all of its vendors, suppliers and other account payables (and all other
similar obligations) consistently with past practices unless being contested in
good faith;
(iv)    enter into any Contract for the purchase of or acquisition of an
interest in real property other than as contemplated by the Material Seller
Contracts;
(v)    enter into any Contract for any acquisitions (by merger, consolidation,
or acquisition of stock or assets or any other business combination) of any
Person or business or any division thereof or adopt a plan of complete or
partial liquidation or resolutions providing for or authorizing a liquidation,
dissolution, merger, consolidation, restructuring or other reorganization of
Seller;
(vi)    sell, assign, lease or fail to preserve any of the Acquired Assets other
than (i) sales of electric power as set forth in the Material Seller Contracts,
(ii) the transfer of any related Environmental Attributes under any Material
Seller Contract, and (iii) the transfer of an asset that is worn out, obsolete,
damaged or no longer necessary or useful for the operation of the Project;
(vii)    create, incur, assume or guarantee, or agree to create, incur, assume
or guarantee any Indebtedness or enter into any “keep well” or other agreement
to maintain the financial condition of another Person or into any arrangement
having the economic effect of any of the foregoing (other than (i) Credit
Facility Obligations existing as of the date hereof, and (ii) Credit Facility
Obligations incurred as a result of the reimbursement of the Obligations (as
defined in the Credit Agreement) on the Closing Date);
(viii)    enter into, amend, modify, grant a waiver in respect of, cancel or
consent to the termination or assignment (except with respect to the agreements
listed in Annex 6 which shall be terminated or assigned prior to or simultaneous
with Closing and the Facility

44

--------------------------------------------------------------------------------



Management Agreements which will be terminated effective as of Closing) of any
Material Seller Contract or Project Real Property Agreement other than any
amendment, modification or waiver which is not material to such Material Seller
Contract or such Project Real Property Agreement, as applicable, and is
otherwise in the ordinary course of business;
(ix)    enter into, amend, modify or waive any rights under, in each case, in
any material respect, any material Contract with Seller or any Affiliate of
Seller other than entry into such amendment, modification or waiver of any such
Contracts as may be expressly contemplated as part of the transactions
contemplated in this Agreement;
(x)    purchase, redeem or issue any partnership interest (or securities
exchangeable, convertible or exercisable for a partnership interest) in the
Seller or fail to keep in effect the existence of the Seller;
(xi)    make or change any Tax election, change an annual accounting period,
adopt or change any accounting method with respect to Taxes, file any amended
Tax Return with respect to any Taxes, enter into any closing agreement, settle
or compromise any proceeding with respect to any Tax claim or assessment,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment, take
any other similar action relating to the filing of any Tax Return or the payment
of any Tax;
(xii)    fail to maintain insurance coverage substantially equivalent to the
Insurance Policies as in effect on the date hereof;
(xiii)    settle or agree to settle any material dispute with any third party,
including any Governmental Authority;
(xiv)    make any material change in any method of accounting or accounting
practice of the Seller (including practices with respect to collection of
accounts receivable, establishment of reserves for uncollectible accounts,
accrual of accounts receivable, inventory control, supplies, materials, spare
parts, prepayment of expenses, payment of trade accounts payable, accrual of
other expenses and deferral of revenue), except as required by GAAP and notified
to Purchaser in advance or as disclosed in the notes to the Financial
Statements;
(xv)    hire any employee by the Seller or increase or modify the level of
wages, overall compensation or other benefits of, or offer any additional
employment benefits to, any Project Personnel, except for such increases or
modifications or additional employment benefits disclosed by Seller Parent or
its Affiliates to Purchaser in writing prior to the Effective Date;
(xvi)    pay after the Calculation Date any distributions, dividends, unit
repurchase or redemption or similar payments to (i) any of the Seller’s partners
or (ii) any of the Seller’s Affiliates, in each case other than (A) as required
pursuant to the Seller’s or the General Partner’s Constitutive Documents or
pursuant to any of the Loan Documents or (B) to Invenergy Services pursuant to
the Facility Management Agreement or for other services rendered by Invenergy
Services to the Seller pursuant to a Material Seller Contract;

45

--------------------------------------------------------------------------------



(xvii)    agree to enter into any Contract or otherwise make any commitment to
do any of the foregoing in this Section 6.03.
Notwithstanding anything to the contrary herein, any actions or events approved
in writing by Purchaser in accordance with this Section 6.03(b), shall be deemed
disclosed and incorporated by reference in the Schedules to this Agreement as of
the Closing Date and Purchaser shall be deemed to have waived any right to
indemnification for the breach of representation or warranty relating to the
matter approved in writing by Purchaser in this Section 6.03(b).
6.04    Pre-Closing Reorganization.
Notwithstanding any provision of this Agreement to the contrary, including for
greater certainty the restrictions in Section 6.03, the partners of Seller and
their respective Affiliates shall be entitled to implement or cause to be
implemented any pre-Closing reorganization of their respective direct or
indirect interests in Seller, without requiring any approval from Purchaser;
provided that Purchaser’s prior written approval (which shall not be
unreasonably withheld, delayed or conditioned) shall be required if (a) pursuant
to such pre-Closing reorganization, any properties, assets or rights owned by
Seller are sold, encumbered or otherwise disposed of by Seller; (b) pursuant to
such pre-Closing reorganization, Seller assumes or otherwise becomes responsible
for any Liabilities that are not Excluded Liabilities hereunder; (c) such
pre-Closing reorganization adversely affects, in the opinion of the Purchaser,
acting reasonably, any rights of Purchaser pursuant to this Agreement or the
Purchaser’s interests relating to the transactions hereunder; (d) such
pre-Closing reorganization causes (in the opinion of the Purchaser, acting
reasonably) any adverse Tax consequences to Purchaser; or (e) such pre-Closing
reorganization is reasonably likely to result in Seller incurring any
Liabilities that are Assumed Liabilities hereunder (any such pre-Closing
reorganization, a “Seller Pre-Closing Reorganization”).
6.05    Exclusivity.
Until this Agreement is terminated, Seller Parent will not, and will cause
Seller, their Representatives and Affiliates not to, directly or indirectly
accept, solicit or respond to the submission of any indication of interest,
proposal or offer from any Person, engage in any negotiations concerning,
provide any confidential information or data to any Person in respect to, have
any discussions with any Person (except Purchaser) or enter into any letter of
intent or similar document or other agreement or commitment relating to, any
Third-Party Acquisition Proposal. Seller shall, and shall cause its
Representatives to, immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Persons conducted prior to the
date hereof with respect to any of the foregoing. If the Seller Parent, Seller
or their Affiliates or Representatives receive any Third-Party Acquisition
Proposal, Seller Parent will immediately suspend any discussion with such
offeror or Person and notify Purchaser thereof and the Seller Parent shall not
permit any prospective buyers or their lenders access to the Electronic Data
Room.
6.06    Records.
Prior to the Closing, Seller Parent shall cause Seller to keep in its possession
and control all information and records with respect to the Acquired Assets,
Project and the Business, consistent

46

--------------------------------------------------------------------------------



with the current policies of Seller. Within five Business Days following the
Closing, the Seller Parent shall deliver a CD-ROM of the Electronic Data Room to
Purchaser. Within sixty (60) days following the Closing Date, the Seller Parent
shall deliver or cause to be delivered to the Purchaser existing original copies
of each Material Seller Contract and material Permit in the possession of the
Seller or its Affiliates, along with existing originals of other material
Project related documents (including, for example, as-built construction
drawings) in the possession of the Seller or its Affiliates where CD-ROM
electronic copies are not reasonably functional and the Purchaser has requested
such originals of other material Project related documents within such period of
sixty (60) days following the Closing Date.
6.07    Fulfillment of Conditions.
Prior to the Closing, Seller Parent shall and shall cause its Affiliates to use
their commercially reasonable efforts to satisfy each condition to the
obligations of Seller Parent and each condition to the obligations of Purchaser
contained in this Agreement which are within their control.
6.08    Further Assurances.
Prior to the Closing, Seller Parent shall and shall cause its Affiliates to use
their commercially reasonable efforts to negotiate, execute and deliver, or
cause to be executed and delivered, all such documents and instruments
(including pursuant to Section 7.04) and shall take, or cause to be taken, all
such further actions as may be reasonably necessary and are within their control
to consummate and make effective the transactions contemplated by this Agreement
(including as reasonably requested by the Purchaser in connection with the
payoff by the Purchaser of the obligations of the Credit Facility Obligations
and obtaining any necessary consents of the financing parties if the Debt
Assumption Option is exercised). Prior to the Closing, Seller Parent shall
cooperate with Purchaser and provide any information regarding Seller Parent,
Seller or their Affiliates necessary to assist Purchaser in making any filings
or applications with any Governmental Authority. Notwithstanding anything to the
contrary contained in this Section 6.08, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 6.08 shall not apply.
6.09    Disclosure Schedules Update.
(a)    Update to Seller Parent Disclosure Schedules. Seller Parent has the
continuing right to add any necessary schedules to the Seller Parent’s
Disclosure Schedules, supplement, modify or amend, during the pre-Closing
period, the information required to be set forth on the Seller Parent Disclosure
Schedules as to representations or warranties made by Seller Parent solely as a
result of matters or events first occurring after the Effective Date as
necessary to complete or correct any information therein (such information being
called the “Updated Information”); provided that such Updated Information shall
not be deemed to update Seller Parent’s representations and warranties
previously made.
(a)    Effect on Closing Conditions.

47

--------------------------------------------------------------------------------



(i)    In the event the condition set forth in Section 8.01 is not met at
Closing, due to events or acts disclosed in the Updated Information, Purchaser
agrees to meet with Seller Parent and discuss in good faith with Seller Parent
to determine if there are mutually acceptable terms and conditions under which
Purchaser would be willing to waive such conditions. If Purchaser decides to
waive such conditions and proceed with Closing, Purchaser shall be deemed to
have irrevocably waived its and its Purchaser Indemnified Parties’ right to
indemnification under ARTICLE 12 for Losses with respect to any breach of any
representation, warranty or covenants arising out of such Updated Information
and shall not otherwise have any recourse against the Seller Parent or the
Seller Indemnitors, or their respective Affiliates, in respect of such Updated
Information. If Purchaser, after meeting with Seller Parent, determines that it
is not willing to waive such condition, Purchaser shall terminate the Agreement
pursuant to Section 13.01(c).
(ii)     In the event all the conditions set forth in ARTICLE 8 are met and
Closing occurs, Purchaser shall be entitled to make an indemnification claim
under ARTICLE 12 of this Agreement (subject to the applicable limitations set
forth in ARTICLE 12) for any Losses incurred by Purchaser or a Purchaser
Indemnified Party based upon or arising out of any inaccuracy in or breach of
any of the representations or warranties of Seller Parent contained in this
Agreement and disclosed in the Updated Information.
6.10    Project Personnel.
(a)    Schedule 6.10(a) is a list of all individuals employed on-site of the
Project by any of Seller’s Affiliates (including Invenergy Services) (the
“Project Personnel”). Seller Parent shall provide all information reasonably
requested by Purchaser with respect to the Project Personnel, including without
limitation, salaries, wage rates, commissions and consulting fees, bonus
arrangements, benefits, positions, ages, status as full-time or part-time
employees, location of employment, length of service, their annual vacation
entitlement in days, vacation days taken and vacation days remaining, their
annual sick day entitlement, sick days taken and sick days remaining.
(b)    From the date of the termination of the Transition Services Agreement,
and for a period of one (1) year thereafter, Seller Parent agrees not to
directly or indirectly, through any Affiliate, officer, director, employee,
representative or agent of Seller Parent or its Affiliates solicit or attempt to
induce any Project Personnel who accepted Purchaser’s offer of employment
pursuant to Section 7.06(b), (i) for employment, engagement or other retention
by or on behalf of any Person other than Purchaser or its Affiliates, or (ii) to
terminate his or her relationship with Purchaser or its Affiliates (other than
upon the written agreement of Purchaser).
6.11    Intercompany Obligations.
Prior to the Closing, the Seller Parent shall cause all intercompany account
obligations (including Indebtedness) owed by Seller to any of its Affiliates to
be settled, at the election of the Seller, by either causing such accounts and
obligations to be (a) paid and discharged, including by netting of payables and
receivables involving the same parties, or (b) cancelled without the Seller
paying any consideration therefor and deliver written evidence thereof to the
Purchaser by such date. In addition, except as otherwise authorized by Purchaser
prior to the Closing Date, the Seller

48

--------------------------------------------------------------------------------



Parent shall cause all intercompany Contracts between the Seller, and any of its
Affiliates to be terminated other than those set forth on Schedule 6.11.
6.12    Cooperation.
Prior to the Closing, Seller Parent will, and will use commercially reasonable
efforts to cause its officers and employees to, on a timely basis, cooperate
with Purchaser to provide such information as may be reasonably requested by
Purchaser in connection with the arrangement, marketing, syndication and
consummation of any financing deemed reasonably necessary or advisable by
Purchaser in connection with the transactions contemplated under this Agreement
(the “Financing”) (provided, however, that such requested cooperation does not
unreasonably interfere with the ongoing operations of Seller Parent)  including
Seller Parent providing all information reasonably requested by such financing
sources in connection with such Financing, including for the preparation of
materials for any rating agency presentation, registration statement, offering
memorandum or similar documents in connection with any Financing, including (1)
furnishing Purchaser with any pertinent financial information relating to the
Acquired Assets that would be required to be included in a registration
statement on Form S-1 pursuant to Rule 3-05 of Regulation S-X under the
Securities Act of 1933, as amended (the “Securities Act”), (2) customary
consents and comfort letters from Seller Parent’s independent auditors in
respect of financial information provided to Purchaser, and (3) any pro forma
financial information required in connection therewith under the Securities Act.
Notwithstanding the foregoing, nothing in this Agreement shall require Seller
Parent or any of its representatives (1) to take any action that would
reasonably be expected to conflict with or violate the organizational documents
of Seller Parent or any of its subsidiaries or violate any Law or breach any
material contract, (2) to pay any commitment or similar fee, reimburse any third
party expenses or provide any indemnities in connection with any such Financing
(except to the extent Purchaser promptly reimburses (in the case of out-of
–pocket costs) or provides the funding to (in all other cases) Seller Parent or
(3) to incur or assume any other cost, liability or obligation in connection
with the Financing prior to the Closing.
ARTICLE 7
COVENANTS OF PURCHASER
Purchaser covenants and agrees with Seller Parent that Purchaser will comply
with all covenants and provisions of this ARTICLE 7, except to the extent Seller
Parent may otherwise consent in writing.
7.01    Regulatory and Other Permits.
Prior to the Closing, Purchaser shall and shall cause its Affiliates to, as
promptly as practicable, make all filings with all Governmental Authorities,
except with respect to the Competition Act Approval (which shall be governed by
ARTICLE 14 below), and other Persons required by Purchaser or its Affiliates to
consummate the transactions contemplated hereby and shall and shall cause its
Affiliates to use commercially reasonable efforts to obtain as promptly as
practicable all Permits and all consents or approvals of all Governmental
Authorities and other Persons necessary to consummate the transactions
contemplated hereby, including the Purchaser Approvals, the Purchaser Consents
and the Investment Canada Act Clearance. Prior to the Closing,

49

--------------------------------------------------------------------------------



Purchaser shall promptly provide Seller Parent with a copy of any material
filing, order or other document proposed to be delivered to or received from any
Governmental Authority or other Person relating to the obtaining of any such
Permits, consents or approvals of Governmental Authorities and other Persons.
Prior to the Closing, Purchaser shall provide Seller Parent with a status report
to Seller Parent upon the reasonable request of Seller Parent. Prior to the
Closing, Purchaser shall use its commercially reasonable efforts to cause its
officers, directors, or other Affiliates not to take any action which could
reasonably be expected to materially and adversely affect the likelihood of any
approval or consent required to consummate the transactions contemplated hereby.
7.02    Fulfillment of Conditions.
Prior to the Closing, Purchaser shall use its commercially reasonable efforts to
satisfy each condition to the obligations of Seller Parent and each condition to
the obligations of Purchaser contained in this Agreement which are within its
control.
7.03    Further Assurances.
Prior to the Closing, Purchaser shall and shall cause its Affiliates to
negotiate, execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
actions as may be reasonably necessary and are within their control to
consummate and make effective the transactions contemplated by this Agreement.
Prior to the Closing, Purchaser shall cooperate with Seller Parent and provide
any information regarding Purchaser reasonably necessary to assist Seller Parent
in making any filings or applications with any Governmental or Regulatory
Authority. Notwithstanding anything to the contrary contained in this Section
7.03, if the Parties are in an adversarial relationship in litigation or
arbitration, the furnishing of any documents or information in accordance
herewith shall be solely subject to the applicable rules relating to discovery
and the remainder of this Section 7.03 shall not apply.
7.04    Replacement of Support and Affiliate Obligations.
Prior to the Closing but not effective until Closing, Purchaser shall use
commercially reasonable and diligent efforts to replace each of the Support and
Affiliate Obligations set forth on Annex 5 with parent guarantees, letters of
credit, bonds, indemnities or another credit assurance of a comparable and
sufficient nature, in each case in a form that satisfies the requirements of
underlying Contract requiring provision of such Support and Affiliate
Obligations.
7.05    Assumed Liabilities.
Upon the terms and subject to the conditions set forth in this Agreement, as of
and with effect from the Closing, Purchaser agrees to assume, become responsible
for and timely fulfill and perform all Assumed Liabilities. However, Purchaser
will not assume or have any responsibility with respect to any Excluded
Liabilities.
7.06    Project Personnel.

50

--------------------------------------------------------------------------------



(a)    From the Effective Date and until the termination of the Transition
Services Agreement, and except as set forth in Section 7.06(b), Purchaser shall
not directly or indirectly, through any Affiliate, officer, director, employee,
representative or agent of Purchaser or its Affiliates solicit or attempt to
induce any Project Personnel (i) for employment, engagement or other retention
by or on behalf of any Person other than Seller or its Affiliates (including
Invenergy Services) or (ii) to terminate his or her relationship with Seller or
its Affiliates (other than upon the written agreement of Seller Parent).
(b)    Not later than sixty (60) Business Days after the Effective Date,
Purchaser shall offer employment to all of the Project Personnel (who are
actively employed at such date) contingent upon Closing with a start date on the
date of termination of the Transition Services Agreement. Prior to being
delivered to the Project Personnel, Purchaser shall submit the offer letters to
the Seller Parent for its approval as to form and content, which approval shall
not be unreasonably withheld. Such offers shall (i) include base compensation,
bonuses and group health and other benefits for each Project Personnel that are
substantially similar in the aggregate to the base compensation, bonuses,
vacation entitlements, severance entitlements and group health and other
benefits for such Project Personnel disclosed to Purchaser in writing not later
than thirty (30) days after the Effective Date (which disclosure, for greater
certainty, shall also include any pending or ordinary course increases or
modifications to the level of wages, overall compensation or other benefits that
may be applicable to such Project Personnel in the period from the date of such
disclosure until the expiry date of the Transition Services Agreement); (ii)
provide for a minimum of a one (1) year term after the termination of the
Transition Services Agreement; and (iii) recognize each Project Personnel’s
service with the applicable Affiliate of the Seller as service with Purchaser
for all purposes. All Project Personnel who accept employment with Purchaser
shall become employees of Purchaser effective as of the date the Transition
Services Agreement is terminated.
(c)    Subject to the provisions of Section 7.06(a) and 7.06(b), Seller or its
Affiliates, as applicable, will continue to be responsible for and will, where
applicable, discharge all obligations and liabilities in respect of the Project
Personnel up to and including the close of business on the day immediately
preceding the date of termination of the Transition Services Agreement,
including, but not limited to, overtime, wages and severance entitlements and
any obligations and liabilities pursuant to any retention agreements in respect
of the Project Personnel; provided, however, that any accrued vacation
entitlements that are connected to the employment service of Project Personnel
with Seller or its Affiliates will be assumed and discharged by the Purchaser.
In addition, Seller or its Affiliates, as applicable, will be responsible for
severance for any Project Personnel who does not accept the Purchaser’s offer of
employment. Purchaser assumes and will discharge all obligations and liabilities
in respect of all Project Personnel employed by Purchaser pursuant to
Purchaser’s offer of employment that arise after the close of business on the
day immediately preceding the date of termination of the Transition Services
Agreement.
(d)    The Seller Parent undertakes that it will cause to be delivered to the
Purchaser a Purchase Certificate issued by the Ontario Workplace Safety and
Insurance Board in respect of the Business on or within five (5) days prior to
the expiry of the Transition Services Agreement.
7.07    Expansion Rights.

51

--------------------------------------------------------------------------------



After the Closing, Purchaser shall and shall cause its Affiliates to, at the
request of Seller Parent, use their commercially reasonable efforts to negotiate
in good faith to reach agreement on, and if agreement is reached, execute and
deliver, or cause to be executed and delivered, all such documents and
instruments (including a co-tenancy agreement, shared facilities agreement or
any other agreement providing similar co-tenancy or shared facility rights) as
may be necessary for Seller Parent or its Affiliates to exercise its Expansion
Rights; provided, that (a) all such documents and instruments shall be on terms
and conditions mutually agreeable to the parties thereto and no less favorable
to Purchaser and its Affiliates than similar arms-length negotiated
arrangements, and (b) Purchaser and its Affiliates shall have no obligation to
negotiate or enter into any document or instrument which (i) may be in violation
of applicable Law, (ii) cause a default or breach of any Contract, Permit or
Governmental Approval to which Purchaser or its Affiliates is a party or to
which their assets are subject, or (iii) have a negative material impact on the
Project (as reasonably determined by the Purchaser, after consultation with an
independent engineer) unless Seller executes and delivers (or causes to be
executed and delivered) a customary build-out agreement in form and substance
reasonably satisfactory to Purchaser.
7.08    Purchaser Parent Guaranty.
On the Effective Date, Purchaser shall cause Purchaser Parent to execute and
deliver to Seller Parent the Purchaser Parent Guaranty.
ARTICLE 8    
CONDITIONS TO OBLIGATIONS OF PURCHASER
The obligations of Purchaser hereunder to purchase the Acquired Assets and to
consummate the Closing are subject to the fulfillment, at or before the Closing,
of each of the following conditions (all or any of which may be waived in whole
or in part by Purchaser in its sole discretion):
8.01    Bring-Down of Seller Parent’s Representations and Warranties.
The representations and warranties made by Seller Parent in this Agreement shall
be true and correct in all material respects as of the Closing Date (except for
any of such representations and warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which shall be true and
correct in all respects) as though such representations and warranties were made
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date.
8.02    Performance Prior to and at Closing.
Seller Parent shall have performed in all material respects its obligations and
covenants under this Agreement to be so performed by Seller Parent at or prior
to Closing.
8.03    Bill of Sale and Leasehold Assignment.
The Bill of Sale and the Leasehold Assignment (together with a registrable form
of assignment of lease or transfer in respect of all Project Real Property and
applicable

52

--------------------------------------------------------------------------------



acknowledgements and directions regarding electronic registration) shall have
been fully executed by Seller and delivered to Purchaser.
8.04    Transition Services Agreement.
The Transition Services Agreement shall have been fully executed by Invenergy
Services and delivered to Purchaser.
8.05    Litigation.
No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement, or that seeks to do so, or would adversely affect the right of the
Purchaser to own the Acquired Assets.
8.06    Governmental Approvals.
All Purchaser Approvals shall have been obtained and shall be in full force and
effect and Seller Parent shall have obtained and delivered to Purchaser copies
of each of the Seller Approvals, which shall be in full force and effect.
8.07    Consents.
All Purchaser Consents shall have been obtained and shall be in full force and
effect and Seller Parent shall have obtained and delivered to Purchaser copies
of each of the Seller Consents, which shall be in full force and effect.
8.08    Officers’ Certificates.
Seller Parent shall have delivered to Purchaser (a) a certificate, dated the
Closing Date and executed by an authorized officer or board member of Seller
Parent substantially in the form and to the effect of Exhibit D; and (b) a
certificate, dated the Closing Date and executed by the Secretary of Seller
Parent substantially in the form and to the effect of Exhibit E.
8.09    No Material Adverse Effect.
No Material Adverse Effect shall have occurred since the Effective Date and
shall be continuing.
8.10    Facility Management Agreement.
The Facility Management Agreement shall have been terminated effective as of the
Closing Date.
8.11    Contracts to be Terminated.

53

--------------------------------------------------------------------------------



Seller Parent shall have delivered to Purchaser evidence of termination and
release of the Contracts listed in Annex 6.
8.12    Competition Act Approval and Investment Canada Act Clearance.
Competition Act Approval and Investment Canada Act Clearance shall have been
obtained.
8.13    Title Insurance.
The Purchaser shall have obtained (at its sole cost and expense) from a title
insurer of its choice (the “Title Insurer”) a commitment to issue an owner’s
policy of title insurance for all Project Real Property that constitute an
interest in land (except for Project Real Property that constitute an interest
in land and that is subject to the additional leases listed in Section D of
Schedule 4.14(b)), in form and substance satisfactory to Purchaser, acting
reasonably (the “Title Insurance Policy”), subject only to the delivery by the
Purchaser to the Title Insurer of real property registry search results
confirming the consummation of the transactions set forth in this Agreement and
to the payment of the premium of the Title Insurance Policy.
8.14    Additional Purchases.
The Initial Closing as contemplated by and defined in the Purchase and Sale
Agreement shall have occurred simultaneously with the Closing.
8.15    Credit Facility Obligations.
Subject to Section 2.05(b), Purchaser shall have received a Payout Letter in
respect of all Credit Facility Obligations.


ARTICLE 9    
CONDITIONS TO OBLIGATIONS OF SELLER PARENT
The obligations of Seller Parent hereunder to cause the Seller (and, for greater
certainty, the obligations of Seller) to sell the Acquired Assets and to
consummate the Closing are subject to the fulfillment, at or before the Closing,
of each of the following conditions (all or any of which may be waived in whole
or in part by Seller Parent, in its sole discretion).
9.01    Bring-Down of Purchaser’s Representations and Warranties.
The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Closing Date (except for any
of such representations and warranties that are qualified by materiality,
including by reference to material adverse effect, which shall be true and
correct in all respects) as though such representations and warranties were made
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date.

54

--------------------------------------------------------------------------------



9.02    Performance Prior to and at Closing.
Purchaser shall have performed in all material respects the obligations and
covenants required under this Agreement to be so performed by Purchaser at or
prior to the Closing.
9.03    Governmental Approvals.
All Seller Approvals shall have been obtained and shall be in full force and
effect and Purchaser shall have obtained and delivered to Seller Parent copies
of each of the Purchaser Approvals, which shall be in full force and effect.
9.04    Consents.
All Seller Consents shall have been obtained and shall be in full force and
effect and Purchaser shall have obtained and delivered to Seller Parent copies
of each of the Purchaser Consents, which shall be in full force and effect.
9.05    Litigation.
No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement, or that seeks to do so.
9.06    Certificates.
Purchaser shall have delivered to Seller Parent: (a) a certificate dated the
Closing Date and executed by an authorized officer of Purchaser substantially in
the form and to the effect of Exhibit F, (b) a certificate, dated the Closing
Date and executed by an authorized officer of Purchaser substantially in the
form and to the effect of Exhibit G.
9.07    Bill of Sale and Leasehold Assignment.
The Bill of Sale and the Leasehold Assignment (together with a registrable form
of assignment of lease or transfer with respect of all Project Real Property and
applicable acknowledgements and directions regarding electronic registration)
shall have been fully executed by Purchaser and delivered to Seller Parent.
9.08    Facility Management Agreement.
The Facility Management Agreement shall have been terminated effective as of the
Closing Date.
9.09    Competition Act Approval and Investment Canada Act Clearance
Competition Act Approval and Investment Canada Act Clearance shall have been
obtained.
9.10    Personnel.

55

--------------------------------------------------------------------------------



Purchaser shall have made an employment offer to each of the Project Personnel
in accordance with Section 7.06(b).
9.11    Release of Material Seller Contracts.
(i) Release of obligations of the Seller and its General Partner, in its
capacity as general partner for and on behalf of the Seller, under the Material
Seller Contracts shall have been obtained to the satisfaction of the Seller
Parent, acting reasonably, or (ii) if after having used commercially reasonable
efforts to cause the Closing condition referred to in Section 9.11(i) to be
satisfied the Parties are unable to obtain such releases of the obligations of
the Seller under any Material Contract, Purchaser shall have provided a specific
indemnity in a form acceptable to Purchaser, and satisfactory to the Seller
Parent, each acting reasonably, in favour of the Seller and the Seller Parent
Indemnified Parties in connection with such unreleased obligations.
9.12    Credit Facility Obligations.
Subject to Section 2.05(b), Seller Parent shall have received a Payout Letter in
respect of all Credit Facility Obligations.
9.13    Additional Purchases.
The Initial Closing as contemplated by and defined in the Purchase and Sale
Agreement shall have occurred simultaneously with the Closing.
9.14    Support and Affiliate Obligations
Purchaser shall have provided Seller Parent with evidence reasonably
satisfactory to the Seller Parent of Purchaser’s successful replacement of all
Support and Affiliate Obligations set forth on Annex 5 with parent guarantees,
letters of credit, bonds, indemnities or another credit assurance of a
comparable and sufficient nature, in each case in a form that satisfies the
requirements of the underlying Contract requiring provision of such Support and
Affiliate Obligations.


ARTICLE 10    
TAX MATTERS
10.01    Certain Taxes.
All sales, use transfer, real property transfer, recording, stock transfer,
value-added and other similar Taxes and fees (“Transfer Taxes”) payable by the
Purchaser under applicable Law as a direct result of the sale, assignment or
transfer of the Acquired Assets to the Purchaser shall be paid by Purchaser. Tax
Returns that must be filed in connection with such Transfer Taxes shall be
prepared and filed by the Party primarily or customarily responsible under
applicable local Law for filing such Tax Returns, and such party will use
commercially reasonable efforts to provide such Tax Returns to the other Party
at least ten (10) Business Days prior to the date such Tax Returns are due to be
filed.

56

--------------------------------------------------------------------------------



10.02    ETA Election.
Seller and Purchaser will, on or before the Closing Date, jointly execute an
election in the prescribed form and containing the prescribed information, to
have subsection 167(1.1) of the ETA apply to the sale and purchase of the
Acquired Assets hereunder so that no tax is payable in respect of such sale and
purchase under Part IX of the ETA. Purchaser will file such elections with the
appropriate Taxing Authority within the time prescribed by the ETA. Purchaser
will indemnify and save harmless Seller for all liabilities, claims, expenses or
losses (including legal fees and disbursements) as a result of Seller not
collecting or remitting any tax under Part IX of the ETA in respect of the sale
of the Acquired Assets, or because of Purchaser’s failure to file the above
elections in a timely fashion.
10.03    Tax Act Election.
Seller and Purchaser will execute and file, on a timely basis and using the
prescribed form, a joint election under section 22 of the Tax Act as to the sale
of the accounts receivable of Seller to be purchased under this Agreement, and
prepare their respective Tax Returns in a manner consistent with such joint
election. For purposes of such joint election, the elected amount in respect of
the accounts receivable will be consistent with the Allocation Schedule as set
forth in or determined pursuant to Section 10.04 with respect to the accounts
receivable.
10.04    Allocation of Purchase Price.
A schedule allocating the Purchase Price, including any Assumed Liabilities and
any other item entering into Purchaser’s tax basis for the Acquired Assets among
the Acquired Assets is attached hereto as Schedule 10.04 (the “Allocation
Schedule”). Purchaser and Seller shall execute and file all of their own Tax
Returns and prepare all their own financial statements and other instruments in
accordance with the Allocation Schedule.
ARTICLE 11    
SURVIVAL
11.01    Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants, indemnities and agreements of Seller
Parent, the Seller Indemnitors and Purchaser contained in this Agreement are
material, were relied on by the Parties, and will survive the Closing Date as
provided in Section 12.03.
ARTICLE 12    
INDEMNIFICATION
12.01    Indemnification by Seller Indemnitors.
(e)    From and after the Closing, the Seller Indemnitors, severally (each
Seller Indemnitor for its Pro Rata Share as provided in Section 12.04(c)) and
not jointly, shall indemnify and hold harmless the Purchaser Indemnified Parties
in respect of, and hold each of them harmless from and against any and all
Losses suffered, incurred or sustained by any of them or to which any

57

--------------------------------------------------------------------------------



of them become subject, resulting from, arising out of or related to (i) any
breach of any representation or warranty (other than any representation and
warranty set forth in Section 3.01, 3.02, 3.03 or 3.04) or covenant made by
Seller Parent in this Agreement or in any certificate delivered pursuant hereto,
provided, however, that the foregoing indemnity shall not apply to the extent
such Losses are caused solely by the gross negligence or willful misconduct of
Purchaser or its Representatives, and (ii) any of the Excluded Liabilities.
Notwithstanding the foregoing, where (A) the breach of a representation or
warranty made by Seller Parent in this Agreement or in any certificate delivered
pursuant hereto (other than any representation and warranty set forth in Section
3.01, 3.02, 3.03 or 3.04) occurs as a result of an intentional or fraudulent
misrepresentation of the Seller Parent, or (B) the breach of a covenant made by
Seller Parent in this Agreement occurs as a result of fraud, gross negligence or
the willful misconduct of the Seller Parent (each, a “Willful Breach”), the
Purchaser Indemnified Parties will have no recourse to or remedy against the
Marubeni Indemnitor and the CDPQ Indemnitor in respect of such Willful Breach,
and the Invenergy Indemnitor will be liable under this Section 12.01(a) for its
Pro Rata Share and the Marubeni Indemnitor’s Pro Rata Share and the CDPQ
Indemnitor’s Pro Rata Share of the Losses directly resulting from such Willful
Breach, but, in each case, only if and to the extent such Willful Breach does
not result from any action or inaction of the Marubeni Indemnitor or the CDPQ
Indemnitor, as applicable, or any of their respective Affiliates.
(f)    From and after the Closing, Invenergy Indemnitor shall indemnify and hold
harmless the Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to any breach of any representation or warranty of Invenergy
Indemnitor set forth in Section 3.01 or 3.02, provided, however, that the
foregoing indemnity shall not apply to the extent such Losses are caused solely
by the gross negligence or willful misconduct of Purchaser or its
Representatives.
(g)    From and after the Closing, Marubeni Indemnitor shall indemnify and hold
harmless the Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to any breach of any representation or warranty of Marubeni
Indemnitor set forth in Section 3.03, provided, however, that the foregoing
indemnity shall not apply to the extent such Losses are caused solely by the
gross negligence or willful misconduct of Purchaser or its Representatives.
(h)    From and after the Closing, CDPQ Indemnitor shall indemnify and hold
harmless the Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to any breach of any representation or warranty of CDPQ Indemnitor
set forth in Section 3.04, provided, however, that the foregoing indemnity shall
not apply to the extent such Losses are caused solely by the gross negligence or
willful misconduct of Purchaser or its Representatives.
(i)    The amount of any indemnity payable by a Seller Indemnitor pursuant to
this Section 12.01 shall be reduced by an amount equal to its Pro Rata Share of
all insurance proceeds

58

--------------------------------------------------------------------------------



actually received by the Purchaser Indemnified Parties (net of all expenses of
recovery) as of the time such indemnification payment is required to be paid in
respect of the Losses arising out of the occurrence of the event giving rise to
the indemnification obligation hereunder. If the amount of any Indemnified
Party’s Loss, at any time subsequent to any Indemnifying Party making a payment
under this Article 12, is reduced by recovery, settlement or otherwise under or
pursuant to any applicable insurance coverage, or pursuant to any applicable
claim, recovery, settlement or payment by or against any other Person (for the
purposes of this Section 12.01(e) only, collectively, “Third Party Recoveries”),
the amount of such Third Party Recoveries, net of any out-of-pocket costs and
expenses (including reasonable legal fees and expenses) reasonably incurred by
the Indemnified Party in seeking such Third Party Recoveries, shall be repaid by
such Indemnified Party to such Indemnifying Party within fifteen (15) days after
receipt thereof (or credit therefor) by such Indemnified Party up to the amount
of the payments made by such Indemnifying Party to such Indemnified Party and
among the Seller Indemnitor(s) in accordance with their respective Pro Rata
Share. If any portion of Losses to be reimbursed by any Indemnifying Party may
be covered, in whole or in part, by Third-Party Recoveries, the Indemnified
Party shall promptly give notice thereof to the Indemnifying Party (for the
purposes of this Section 12.01(e) only, a “Notice of Third Party Recovery”). If
any Indemnifying Party so requests within one hundred and eighty (180) days
after receipt of a Notice of Third Party Recovery, the Indemnified Party shall
use its commercially reasonable efforts to collect the maximum amount of Third
Party Recoveries.
(j)    From and after the Closing Date, each Seller Indemnitor shall be entitled
to discharge its obligation to indemnify and save the Purchaser Indemnified
Parties harmless pursuant to this Section 12.01 by contributing indirectly in
Seller a cash amount equal to the full amount of indemnification the indemnified
party of the Purchaser Indemnified Parties is entitled to pursuant to this
Section 12.01 and by causing Seller to pay immediately the proceeds of such
contribution to such indemnified party of the Purchaser Indemnified Parties. The
Parties agree that any such payment shall constitute a refund of the Purchase
Price by Seller, including for Tax purposes. Each Seller Indemnitor’s obligation
to indemnify and save the Purchaser Indemnified Parties harmless for and from
any Loss pursuant to this Section 12.01 shall be considered to have been
complied with and shall be extinguished only upon the indemnified member of the
Purchaser Indemnified Parties receiving the full amount of indemnification it is
entitled to pursuant to this Section 12.01.
12.02    Indemnification by Purchaser.
From and after the Closing Date, Purchaser shall indemnify and hold harmless the
Seller Parent Indemnified Parties in respect of, and hold each of them harmless
from and against, any and all Losses suffered, incurred or sustained by any of
them or to which any of them become subject, resulting from, arising out of or
relating to (i) any breach of any representation or warranty or covenant made by
Purchaser in this Agreement or in any certificate delivered pursuant hereto;
provided, however, that the foregoing indemnity shall not apply to the extent
such Losses are caused by the gross negligence or willful misconduct of Seller
Parent, Seller, Seller Indemnitors or any of their Representatives, (ii) any of
the Assumed Liabilities or any failure of Purchaser to timely fulfill or perform
the Assumed Liabilities or any of them (excluding any Assumed Liabilities in
respect of which, and to the extent that, Purchaser is entitled to be
indemnified pursuant to this ARTICLE 12 (without giving effect to the
Deductible)); and (iii) any Action or Proceeding commenced by or

59

--------------------------------------------------------------------------------



on behalf of any Project Personnel, including an Action or Proceeding commenced
by or on behalf of any Project Personnel which relate to termination or
severance related liability, arising from or relating to any breach by Purchaser
of its obligation to offer employment to such Project Personnel in compliance
with Section 7.06(b). The amount of any such indemnity payable by Purchaser to a
Seller Parent Indemnified Party shall be reduced by the amount of all insurance
proceeds actually received by such Seller Parent Indemnified Party (net of all
expenses of recovery) as of the time such indemnification payment is required to
be paid in respect of the Losses arising out of the occurrence of the event
which gave rise to the indemnification obligation hereunder.
12.03    Period for Making Claims.
No claim under this Agreement may be made unless the Indemnified Party shall
have delivered to the Indemnifying Party, with respect to any claim for
indemnification pursuant to Section 12.01(a)(i), 12.01(b), 12.01(c), 12.01(d) or
12.02(i) for breach of any representation or warranty, a written notice of claim
prior to the date that is eighteen (18) months after the Closing Date; provided,
however, that (a) a claim for any breach of any representation or warranty
contained in this Agreement involving fraud or fraudulent misrepresentation
shall survive the Closing indefinitely, (b) a claim for any breach of Section
4.08 shall survive the Closing until 90 days after the expiration of the
applicable statute of limitations or assessment or reassessment period
(including any extensions thereto to the extent that such statute of limitations
may be tolled or such assessment or reassessment period extended), (c) Sections
3.01(a), 3.01(b), 3.02(a), 3.02(b), 3.03(a), 3.03(b), 3.04(a), 3.04(b), 4.01,
4.02, 4.14(d), 5.01(a), 5.01(b), 5.02(a) and 5.02(b) (the “Fundamental
Representations”) shall survive the Closing for thirty-six (36) months, and (d)
a claim for indemnification pursuant to Section 12.01(a)(ii), 12.02(ii), or
12.02(iii), as applicable, shall survive the Closing until the expiration of the
applicable statute of limitations (including any extensions thereto to the
extent that such statute of limitations may be tolled); provided, further, that
if written notice for a claim of indemnification has been provided by the
Indemnified Party pursuant to Section 12.05(a) on or prior to the last day of
the applicable foregoing survival period, then the obligation of the
Indemnifying Party to indemnify the Indemnified Party pursuant to this ARTICLE
12 shall survive with respect to such claim until such claim is finally
resolved. Notwithstanding anything to the contrary in this Agreement, all of the
Parties’ and the Seller Indemnitors’ post-Closing covenants shall survive until
performed.
12.04    Limitations on Claims.
(c)    Subject to Sections 12.04(b) and 12.04(c), the Indemnifying Party shall
not have any obligation to indemnify the Indemnified Party until the aggregate
of all such Losses exceeds an amount equal to one percent (1%) of the Cash
Purchase Price actually paid by Purchaser as of the relevant date (the
“Deductible), at which time the Indemnifying Party shall be required to
indemnify the Indemnified Party for all amount in excess of the Deductible.
(d)    Subject to Section 12.04(c), the aggregate liability of the Seller
Indemnitors, collectively, and the aggregate liability of Purchaser under this
ARTICLE 12 shall be limited to an amount equal to fifteen (15%) of the Cash
Purchase Price actually paid by Purchaser as of the relevant date (the “Cap”)
unless arising from breach of any Fundamental Representation or any covenant, in
which case the aggregate liability of the Seller Indemnitors, collectively and
the

60

--------------------------------------------------------------------------------



Purchaser shall not exceed one hundred percent (100%) of the Cash Purchase
Price; provided, however, that the Deductible, and the Cap shall not apply to
any claim for indemnification pursuant to (i) Section 12.01 or Section 12.02 in
respect of any claim involving fraud or fraudulent misrepresentation or willful
misconduct or any breach of any representation or warranty contained in Section
4.08 or (ii) Sections 12.01(a)(ii), 12.02(ii) or 12.02(iii).
(e)    Without limiting Section 12.04(b), the liability of each Seller
Indemnitor (individually) in respect of each claim for indemnification under
this ARTICLE 12 shall not exceed an amount equal to such Seller Indemnitor’s Pro
Rata Share of the Recoverable Amount in respect of such claim for
indemnification; provided that (i) the aggregate liability of each Seller
Indemnitor (individually) under this ARTICLE 12 shall not exceed an amount equal
to such Seller Indemnitor’s Pro Rata Share of the Cap, and (ii) the aggregate
liability of each Seller Indemnitor (individually) under this ARTICLE 12
resulting from breaches of Fundamental Representations or covenants shall not
exceed such Seller Indemnitor’s Pro Rata Share of one hundred (100%) of the Cash
Purchase Price.
(f)    Notwithstanding any provision to the contrary, all claims for
indemnification under this ARTICLE 12 and other recourses in respect of breaches
of any representations, warranties, covenants, agreements or undertakings of
Seller Parent or Seller in this Agreement and in any certificates delivered
pursuant hereto shall be made solely and exclusively against the Seller
Indemnitors in accordance with this ARTICLE 12 and the Purchaser Indemnified
Parties shall not, in that regard, have any claim or recourse whatsoever against
Seller Parent or Seller.
12.05    Procedure for Indemnification.
(a)    Notice. Whenever any claim shall arise for indemnification under this
ARTICLE 12, the Indemnified Party shall promptly notify the Indemnifying Party
of the claim and, when known, the facts constituting the basis for such claim.
In the event of any such claim for indemnification hereunder resulting from or
in connection with any claim or legal proceedings by a third party, the notice
shall specify, if known, the amount or an estimate of the amount of the
liability arising therefrom.
(b)    Settlement of Losses. The Indemnified Party shall not settle, consent to
the entry of a judgment of or compromise any claim by a third party for which it
is entitled to indemnification hereunder without the prior written consent
(which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.
(c)    Control and Management of Claims. The Seller Indemnitors hereby
acknowledge and agree that, notwithstanding any agreement between any of the
Seller Indemnitors or their respective Affiliates, the Invenergy Indemnitor will
control and manage any and all claims for indemnification arising under Section
12.01(a), including the control and management of any claim or legal proceeding
in respect of which the Seller Indemnitors, as Indemnifying Parties, may assume
the defense and control pursuant to Section 12.06. Any action taken by the
Invenergy Indemnitor shall be binding on all Seller Indemnitors; provided that
the Invenergy Indemnitor shall not settle, consent to the entry of a judgment of
or compromise any such claim without the prior written consent of the other
Seller Indemnitors (which consent shall not be unreasonably withheld

61

--------------------------------------------------------------------------------



or delayed). Each of the Seller Indemnitors agrees to reimburse the Invenergy
Indemnitor for the out-of-pocket costs, fees and expenses (including legal
expenses) incurred in connection with the control and management of any such
claim. The Invenergy Indemnitor shall keep the Seller Indemnitors informed of
the development and process of any such claim and shall consult with the Seller
Indemnitors on any significant decision to be made in connection with any such
claim. Notwithstanding the aforementioned, the Seller Indemnitors agree that if
any defense to a claim for indemnification is available to a Seller Indemnitor
and is not available to all Seller Indemnitors, such Seller Indemnitor shall be
entitled to pursue that part of the defense by retaining its own legal counsel
at its own costs and will coordinate its efforts with those of the Invenergy
Indemnitor except to the extent that the defense presents a conflict of legal
interests amongst the Seller Indemnitors in which case the applicable Seller
Indemnitor shall have sole control of its defense at its own costs. For greater
certainty, each Seller Indemnitor will be responsible for the control and
management of any and all claims for indemnification made against such Seller
Indemnitor pursuant to Section 12.01(b), 12.01(c) or 12.01(d), as applicable.
Whenever a Seller Indemnitor receives any claim for indemnification pursuant to
Section 12.01(b), 12.01(c) or 12.01(d), as applicable, such Seller Indemnitor
shall promptly notify the other Seller Indemnitors of the claim and, when known,
the facts constituting the basis for such claim. Purchaser may rely and shall be
protected in acting or refraining from acting upon any written notice
(including, but not limited to, electronically confirmed facsimiles of such
notice) believed by it to be genuine and to have been signed or presented by the
Invenergy Indemnitor (or a Person believed by it to be the Invenergy Indemnitor)
and Purchaser shall have not have any obligation to review or confirm that
actions taken pursuant to such notice in accordance with this Agreement comply
with any other agreement or document.
12.06    Rights of Indemnifying Party.
(a)    Right to Assume the Defense. In connection with any claim which may give
rise to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person other than the Indemnified Party, the Indemnifying Party,
may, upon written notice to the Indemnified Party, assume and control the
defense of any such claim or legal proceeding, which defense shall be prosecuted
by the Indemnifying Party to a final conclusion or settlement in accordance with
the terms hereof; provided, however, the Indemnifying Party may not assume and
control such defense if it would be a material conflict of interest or
materially adverse to the interests of the Indemnified Party.
(b)    Procedure. If the Indemnifying Party assumes the defense of any such
claim or legal proceeding, the Indemnifying Party shall (i) select counsel
reasonably acceptable to the Indemnified Party to conduct the defense of such
claims or legal proceedings, and (ii) take all steps necessary in the defense or
settlement thereof, at its sole cost and expense. If the Indemnifying Party
assumes the defense of any such claim or legal proceeding, the Indemnified Party
shall provide any information or authorization as may be reasonably necessary to
allow the Indemnifying Party to defend such claim or legal proceeding. The
Indemnified Party shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its sole cost and
expense, or take any other actions it reasonably believes to be necessary or
appropriate to protect its interests.

62

--------------------------------------------------------------------------------



(c)    Settlement of Losses. The Indemnifying Party shall not consent to a
settlement of or the entry of any judgment arising from, any such claim or legal
proceeding, without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed).
(d)    Decline to Assume the Defense. If (a) the Indemnifying Party does not
assume the defense of any such claim or litigation resulting therefrom within
thirty (30) days after the date the Indemnifying Party is notified of such claim
by the Indemnified Party, (b) the claim for indemnification relates to or arises
in connection with any criminal proceeding, action, indictment, allegation or
investigation, (c) the claim seeks an injunction or equitable relief against the
Indemnified Party, or (d) the Indemnifying Party is failing to prosecute or
defend such claim in good faith, then: (i) the Indemnified Party may defend
against such claim or litigation, at the sole cost and expense (which cost and
expense shall be reasonable) of the Indemnifying Party, in such manner as it may
deem reasonably appropriate, including settling such claim or litigation,
subject to the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed), and (ii) the Indemnifying Party
shall be entitled to participate in (but not control) the defense of such
action, with its counsel and at its sole cost and expense.
12.07    Exclusive Remedy.
Notwithstanding anything to the contrary which may be contained herein, (i) the
indemnities set forth in this ARTICLE 12 shall become effective as of the
Closing and (ii) except as set forth in Section 7.04, ARTICLE 10 or Section
15.04, if the Closing shall occur the indemnities set forth in this ARTICLE 12
shall be the exclusive remedies of the Seller Parent Indemnified Parties and the
Purchaser Indemnified Parties due to breach or misrepresentation of, or
inaccuracy in, a representation or warranty, nonfulfillment or failure to
perform any covenant or agreement contained in this Agreement, and the Parties
shall not be entitled to a rescission of this Agreement or to any further
indemnification rights or claims of any nature whatsoever in respect thereof,
all of which the Parties hereto hereby waive.
12.08    Treatment of Payment.
All amounts payable by Purchaser to Seller pursuant to Section 12.02 will be
deemed to be an increase to the Purchase Price for Tax and all other applicable
purposes.
12.09    Payment of Claims.
All indemnity claims shall be paid by an Indemnifying Party in immediately
available funds within twenty (20) days after its receipt of the corresponding
claims under Section 12.03 (the “Indemnity Payment Date”) unless any such claim
is disputed in good faith by the Indemnifying party within such twenty (20) day
period. If an Indemnifying Party so disputes any such claim, the Indemnifying
Party shall make payment of any amount of such claim which is not disputed by
not later than the Indemnity Payment Date, and shall withhold payment of the
disputed amount of such claim until final determination of liability with
respect to such claim in accordance with this Agreement, whereupon the
Indemnifying Party shall pay the amount so determined to be owed.

63

--------------------------------------------------------------------------------





ARTICLE 13
TERMINATION
13.01    Termination.
This Agreement may be terminated at any time prior to Closing as follows:
(a)    by mutual written consent of Purchaser and the Seller Parent;
(b)    by either Seller Parent or Purchaser if the Closing has not occurred on
or before December 15, 2015 (the “Termination Date”) and the failure to
consummate the transactions contemplated by this Agreement is not caused by a
breach of this Agreement by the terminating party;
(c)    by Purchaser if there has been a breach by Seller Parent of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in ARTICLE 8, and
(ii) either (x) cannot be cured prior to the Termination Date, or (y) is a
breach of Seller Parent’s obligations to cause the Seller to transfer the
Acquired Assets at the Closing in accordance with this Agreement; and
(d)    by Seller Parent if there has been a breach by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in ARTICLE 9, and
(ii) either (x) cannot be cured prior to the Termination Date, or (y) is a
breach of Purchaser’s obligations to pay the Purchase Price at the Closing in
accordance with this Agreement.
13.02    Effect of Termination.
(b)    If this Agreement is validly terminated pursuant to Section 13.01, this
Agreement will forthwith become null and void, and there will be no liability or
obligation on the part of either Seller Parent or Purchaser (or any of their
respective Representatives or Affiliates) in respect of this Agreement, except
that the applicable portions of Article 1, this Section 13.02, and the entirety
of 15.06, 15.07 and 15.14 will continue to apply following any termination;
provided, however, that nothing in this Section 13.02 shall release any Party
from liability for any breach of this Agreement by such Party prior to the
termination of this Agreement (and any attempted termination by the breaching
Party shall be void).
(c)    Upon termination of this Agreement by a Party for any reason, Purchaser
shall, at Seller Parent’s request, return or destroy all documents and other
materials of Seller Parent relating to Seller, the Acquired Assets, the Business
or the Project or the transactions contemplated hereby. Each Party shall also,
at the request of the other Party, return to the other Party or destroy any
information relating to the Parties to this Agreement furnished by one Party to
the other, whether obtained before or after the execution of this Agreement.
Unless and until the Closing occurs, all

64

--------------------------------------------------------------------------------



information received by Purchaser with respect to Seller, the Acquired Assets,
the Business and the Project or Seller Parent shall remain subject to the
Confidentiality Agreement.
ARTICLE 14
COMPETITION ACT APPROVAL
With respect to the Competition Act Approval, Purchaser and Seller Parent will,
as soon as practicable and in any event within ten (10) Business Days following
the date of this Agreement, prepare and provide joint submissions to the
Commissioner of Competition, including an application for an Advance Ruling
Certificate. In addition, if requested by Seller Parent or Purchaser, Seller
Parent and Purchaser will promptly file a notice under section 114 of the
Competition Act. Purchaser and Seller Parent shall cooperate with one another in
connection with obtaining the Competition Act Approval. Subject to Laws,
Purchaser and Seller Parent shall keep each other fully informed as to the
status of and the processes and proceedings relating to obtaining the
Competition Act Approval, and shall promptly notify each other of any material
notice or other material communication (including providing copies of any
material correspondence and responses to information requests) from the
Commissioner of Competition. Prior to the Closing, neither Purchaser or Seller
Parent shall make any submissions or filings or respond to any information
requests, or participate in any meetings or any material conversations with the
Commissioner of Competition without the prior written approval of Seller Parent
or Purchaser (as applicable), such approval not to be unreasonably withheld or
delayed. Despite the foregoing, submissions, filings, documentation or other
written communications with the Commissioner of Competition may be redacted as
necessary before sharing with the other Party to address reasonable
attorney-client or other privilege or confidentiality concerns, provided that a
Party shall provide external legal counsel to the other Party non-redacted
versions of drafts or final submissions, filings or other written communications
with the Commissioner of Competition on the basis that the redacted information
will not be shared with its clients.
ARTICLE 15
MISCELLANEOUS
15.01    Waiver of Bulk Sales Laws. The Parties hereby waive compliance with the
Bulk Sales Act (Ontario) and will not request a certificate issued under section
6 of the Retail Sales Tax Act (Ontario) or a certificate issued under equivalent
Laws in other provinces to the extent such Laws would be applicable to the
transactions contemplated by this Agreement.
15.02    Notices.
All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally by reputable
national overnight courier service or by registered or certified mail (postage
prepaid) to the Parties or the Seller Indemnitors at the following addresses:



65

--------------------------------------------------------------------------------



If to Purchaser, to:    


c/o TerraForm Power, LLC
7550 Wisconsin Avenue, 9th Floor
Bethesda, Maryland 20814
Attention: Legal, TerraForm


and


With a copy (which shall not constitute notice) to:            


Orrick, Herrington & Sutcliffe LLP
405 Howard Street
San Francisco, CA 94105
Attn:


If to Seller Parent, to:    Invenergy Wind Canada Green Holdings ULC
c/o Invenergy LLC
One South Wacker Drive, Suite 1800
Chicago, IL 60606
Attention: General Counsel


With a copy (which shall not constitute notice) to:    


McCarthy Tétrault LLP
1000 de la Gauchetière Street West
Montreal, QC H3B 0A2    
Attn:


If to Invenergy Indemnitor, to:    Invenergy Wind Global LLC
c/o Invenergy LLC
One South Wacker Drive, Suite 1800
Chicago, IL 60606
Attention: General Counsel


With a copy (which shall not constitute notice) to:    


McCarthy Tétrault LLP
1000 de la Gauchetière Street West
Montreal, QC H3B 0A2
Attn:


If to CDPQ Indemnitor, to:    Caisse de dépôt et placement du Québec

66

--------------------------------------------------------------------------------






Centre CDP Capital
1000, Place Jean-Paul-Riopelle
Montréal, Québec  H2Z 2B3
Canada


c/o Renaud Faucher (Regional Director, Asset Management, North America)
(rfaucher@cdpq.com), Olivier Renault (Regional Director, Investments, North
America) (orenault@cdpq.com) and Robert Côté (Vice-President, Legal Affairs,
Private Equity (rcote@cdpq.com)




If to Marubeni Indemnitor, to:    Marubeni Corporation
c/o Marubeni Power International, Inc.
375 Lexington Avenue, New York, NY 10017-5644
Attention:




Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 15.02, or (b) delivered by registered or certified mail
or by reputable national overnight courier service in the manner described above
to the address provided in this Section 15.02. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party.
15.03    Entire Agreement.
This Agreement, the Confidentiality Agreement (subject to Section 15.07), the
Bill of Sale, the Lease Assignment, Purchaser Parent Guaranty, the Transition
Services Agreement and the exhibits and schedules hereto and thereto, and the
other documents executed and delivered on the Closing Date, shall supersede all
previous oral and written and all contemporaneous oral negotiations,
commitments, and understandings and all other letters, memoranda or other
documents or communications, whether oral, written or electronic, in connection
with the negotiation and execution of this Agreement and with respect to the
subject hereof.
15.04    Specific Performance.
The Parties agree that if any of the provisions of ARTICLE 6 or ARTICLE 7,
Sections 2.01, 2.02, 2.03, 2.05, or Section 15.07 of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur and money damages may not be a sufficient remedy.
In addition to any other remedy at law or in equity, each of Purchaser

67

--------------------------------------------------------------------------------



and Seller Parent shall be entitled to specific performance by the other Party
of its obligations under this Agreement and immediate injunctive relief, without
the necessity of proving the inadequacy of money damages as a remedy.
15.05    Time of the Essence.
Time is of the essence with regard to all duties and time periods set forth in
this Agreement.
15.06    Expenses.
(a)     Subject to Section 15.06(b), each Party shall pay for, assume and be
responsible for the costs and expenses incurred by it in connection with the
drafting, negotiation and execution of the Transaction Documents and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby, including the fees and expenses of its legal
counsel, accountants and other advisors incurred in connection therewith.
(b)    Notwithstanding anything to the contrary:
(i)    Purchaser shall solely pay for, assume and be responsible for the payment
of all fees, costs and expenses (including legal fees and expenses) of the
Secured Creditors and the Seller incurred in connection with the negotiation of
the Payout Letter, the reimbursement of the Credit Facility Obligations and the
release of the Secured Creditors’ Liens (and matters incidental thereto);
(ii)    Purchaser shall pay 50% and Seller shall pay 50% of any requisite filing
fees in relation to any filing or application made in respect of the Competition
Act;
(iii)    Purchaser agrees to pay for, assume and be responsible for the first
one hundred thousand dollars ($100,000) of all fees, costs and expenses
(excluding fees, costs and expenses covered by clauses (i) or (ii) of
Section 15.06(b)) incurred or payable by Seller or any of its Affiliates as a
result of or in connection with the obtaining of the Seller Approvals and the
Seller Consents, including the legal fees and expenses incurred in connection
thereto by Seller’s counterparties to any Material Seller Contracts (but
excluding any fees incurred or paid by Seller or any of its Affiliates, without
Purchaser’s prior written approval, to any Person as consideration for obtaining
any Seller Approval or Seller Consent where Seller does not have any contractual
or other legally binding obligation to pay such fees). The Purchaser and Seller
Indemnitors agree that all such fees, costs and expenses which are in excess of
one hundred thousand dollars ($100,000) shall be paid 50% by the Seller
Indemnitors in accordance with their Pro Rata Share and 50% by Purchaser.
15.07    Confidentiality.
Unless and until the Closing occurs, all information disclosed to a Party by
another Party pursuant to this Agreement shall be governed by the
Confidentiality Agreement and the Parties will abide by the provisions of the
Confidentiality Agreement. From and after the Closing Date the Confidentiality
Agreement no longer applies with respect to information relating to the
applicable

68

--------------------------------------------------------------------------------



Project and Acquired Assets. With respect to the Project, from and after the
Closing Date, the Seller Parent will hold, and will cause its Affiliates and
Representatives to hold, in strict confidence from any other Person all
information and documents relating to the Acquired Assets and the Project,
provided that nothing in this sentence shall limit the disclosure by any Party
of any information (a) to the extent required by Law or judicial process
(provided that if permitted by Law, each Party agrees to give the other Party
prior notice of such disclosure in sufficient time to permit such other Party to
obtain a protective order should they so determine), (b) in connection with any
litigation between the Parties (provided that such Party has taken all
reasonable actions to limit the scope and degree of disclosure in any such
litigation), (c) in an Action or Proceeding brought by a Party in pursuit of its
rights or in the exercise of its remedies under the Investment Documents, (d) to
the extent that such documents or information can be shown to have come within
the public domain through no action or omission of the disclosing Party or its
Affiliates or Representatives, and (e) to its Affiliates (but the Party shall be
liable for any breach by its Affiliates). Notwithstanding anything to the
contrary, Purchaser acknowledges and agrees that all information disclosed to
any Seller Indemnitor and any of its Affiliates shall be permitted and shall not
constitute a breach of the Confidentiality Agreement or of this Section 15.07 to
the extent that such recipients hold such information in strict confidence.
15.08    Waiver.
Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition and delivered pursuant to Section 15.02. No
waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion.
15.09    Amendment.
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party, provided that any
amendment, supplement or modification to the definition of Pro Rata Share or to
ARTICLE 12 shall also require the signatures of the Seller Indemnitors.
Notwithstanding the forgoing nor anything in this Agreement to the contrary,
this Section 15.09 and Sections 15.10, 15.13, 15.14, 15.15 and 15.22, in each
case solely as such Section relates to the Financing Sources (and any provision
of this Agreement to the extent an amendment, modification, waiver or
termination of such provision would modify the substance of this Section 15.09
or Sections 15.10, 15.13, 15.14, 15.15 or 15.22, in each case solely as such
Section relates to the Financing Sources) may not be amended, modified, waived
or terminated in a manner that is adverse in any respect to the Financing
Sources without the prior written consent of the Lead Arrangers.
15.10    No Third Party Beneficiary.
The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and it is
not the intention of the Parties to confer third party beneficiary rights upon
any other Person other than any Person entitled to indemnity

69

--------------------------------------------------------------------------------



under ARTICLE 10 or ARTICLE 12, except that the Financing Sources shall be third
party beneficiaries of Section 15.09, this Section 15.10, and Sections 15.13,
15.14, 15.15 and 15.22 hereof, in each case solely as such Sections relate to
the Financing Sources.
15.11    Assignment.
The rights and obligations of the Parties and the Seller Indemnitors under this
Agreement are not assignable without the prior written consent of the other
Party, which such Party may withhold in its discretion; provided however, that
(a) any such assignment by any Party to an Affiliate of Purchaser or Seller
Parent, as applicable, following the Closing shall not require consent so long
as the guaranties provided by the assignor party remain in full force and effect
and are applicable to such Affiliate assignee, and any such Affiliate assignee
agrees to be bound by this Agreement and such assignment shall not relieve the
assignor party from its obligations hereunder, and (b) any assignment following
the Closing of this Agreement or any other Transaction Documents as a result of
any winding-up or liquidation of Seller, General Partner, Seller Parent or their
direct or indirect shareholders or partners (excluding any Seller Indemnitor)
shall not require consent of Purchaser so long as the applicable assignee agrees
to assume all obligations and liabilities of the entity being wound-up or
liquidated pursuant to this Agreement and any other Transaction Documents to
which the entity being wound-up or liquidated is a party. The Purchaser agrees,
upon request by Seller Parent, to release and discharge the entity being
wound-up or liquidated (excluding, for greater certainty, any Seller Indemnitor)
of all of its obligations and liabilities pursuant to this Agreement and the
other Transaction Documents to which such entity is a party, provided that (i)
the applicable assignee assumes all obligations and liabilities of the entity
being wound-up or liquidated pursuant to this Agreement and any other
Transaction Documents to which the entity being wound-up or liquidated is a
party and (ii) such release and discharge does not and shall not affect the
obligations of the Seller Indemnitors pursuant to this Agreement.
15.12     Severability.
Any provision of this Agreement which is invalid, illegal, or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. Should any provision of this Agreement be or become invalid
or unenforceable as a whole or in part, this Agreement shall be reformed to come
closest to the original intent and purpose of the Parties.
15.13    Governing Law.
THIS AGREEMENT (INCLUDING THE PROVISIONS RELATING TO THE FINANCING SOURCES)
SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF EXCEPT FOR
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
15.14    Consent to Jurisdiction.

70

--------------------------------------------------------------------------------



ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL BE TRIED AND LITIGATED
EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK, EXCEPT THAT ACTIONS TO COLLECT ON OR ENFORCE AN INTERIM OR
FINAL JUDGEMENT MAY BE FILED IN ANY COURT HAVING JURISDICTION. THE
AFOREMENTIONED CHOICE OF VENUE IS INTENDED BY THE PARTIES AND THE SELLER
INDEMNITORS TO BE MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE
POSSIBILITY OF LITIGATION BETWEEN THE PARTIES AND THE SELLER INDEMNITORS WITH
RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY JURISDICTION OTHER THAN THAT
SPECIFIED IN THIS SECTION 15.14. EACH PARTY AND SELLER INDEMNITOR HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR
DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN
ACCORDANCE WITH THIS SECTION 15.14, AND STIPULATES THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, SHALL HAVE IN
PERSONAM JURISDICTION OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING. EACH PARTY AND SELLER INDEMNITOR HEREBY
AUTHORIZES AND ACCEPTS SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST IT AS CONTEMPLATED BY THIS SECTION 15.14 BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR
THE GIVING OF NOTICES AS SET FORTH IN SECTION 15.02. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
15.15    Waiver of Jury Trial.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT OR THAT OTHERWISE RELATES TO THIS AGREEMENT INCLUDING LEGAL
PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
15.16    Attorneys’ Fees.
If suit or action is filed by any Party to enforce the provisions of this
Agreement or otherwise with respect to the subject matter of this Agreement, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees related
thereto (as the prevailing Party and the amount of recoverable attorneys’ fees
are determined by a court of competent jurisdiction in a final non-appealable
order).
15.17    Limitation on Certain Damages.

71

--------------------------------------------------------------------------------



NO CLAIMS SHALL BE MADE BY ANY PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING, ONLY IF
THE CLOSING DOES NOT OCCUR, DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR
REVENUES OR LOSS OF USE OF SUCH PROFITS OR REVENUES) (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ACT OR
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR UNLESS SUCH
DAMAGES ARE AWARDED TO A THIRD PERSON AS BEING PAYABLE TO SUCH THIRD PERSON BY
AN INDEMNIFIED PARTY PURSUANT TO A CLAIM IN RESPECT OF WHICH SUCH INDEMNIFIED
PARTY IS ENTITLED TO BE INDEMNIFIED IN ACCORDANCE WITH ARTICLE 12.
15.18    Disclosures.
Seller Parent or Purchaser may, at its option, include in the Disclosure
Schedules items that are not material in order to avoid any misunderstanding,
and any such inclusion, or any references to dollar amounts, shall not be deemed
to be an acknowledgment or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement. In no event shall the inclusion of any
matter in the Disclosure Schedules be deemed or interpreted to broaden Seller
Parent’s or Purchaser’s representations, warranties, covenants or agreements
contained in this Agreement. The mere inclusion of an item in the Disclosure
Schedules shall not be deemed an admission by Seller Parent or Purchaser that
such item represents a material exception or fact, event, or circumstance.
The information and disclosures contained in each schedule of the Disclosure
Schedules shall be deemed to be disclosed and incorporated by reference in each
of the other schedules of the Disclosure Schedules only if there is an explicit
cross-reference thereto.
15.19    Facsimile Signature; Counterparts.
This Agreement may be executed in any number of counterparts and by separate
Parties hereto on separate counterparts, each of which when executed shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile or transmitted electronically in either Tagged Image File
Format (“TIFF”) or Portable Document Format (“PDF”) shall be equally effective
as delivery of a manually executed counterpart hereof.
15.20    Public Announcements.

72

--------------------------------------------------------------------------------



Each Party will consult with the other Parties before issuing any press releases
or otherwise making any public statements with respect to this Agreement or the
transactions contemplated herein and will not issue, or permit any of its
respective Affiliates to issue, any such press release or make any such public
statement without the consent of the other Party (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Law. The
Parties each will be given the opportunity to review in advance, upon their
respective request all information relating to this Agreement, the transactions
contemplated hereby that appears in any energy regulatory filing made in
connection with the transactions contemplated hereby or thereby.
15.21    No Strict Construction.
This Agreement, the Confidentiality Agreement, the Purchaser Parent Guaranty,
the Bill of Sale, the Leasehold Assignment, the Transition Services Agreement
and the exhibits and schedules hereto and thereto are the result of negotiations
among, and have been reviewed by, the Parties and their respective counsel.
Accordingly, this Agreement, the Confidentiality Agreement, the Purchaser Parent
Guaranty, the Bill of Sale, the Transition Services Agreement and the exhibits
and schedules hereto and thereto shall be deemed to be the product of all of the
Parties, and no ambiguity shall be construed in favor of or against any Party.
15.22    Financing Sources.
Notwithstanding anything to the contrary in this Agreement, the Financing
Sources (in their capacity as such) shall not have any liability to the Seller,
the Seller Parent, or any of their respective equity holders, Representatives or
Affiliates relating to or arising out of this Agreement, the financing of the
transactions contemplated hereby, whether at law or equity, in contract or tort
or otherwise, and the Seller, the Seller Parent, any of the Seller Indemnitors
and their respective equity holders, Representatives and Affiliates shall not
have any rights or claims, and shall not seek any loss or damage or any other
recovery or judgment of any kind, including direct, indirect, consequent,
special, exemplary or punitive damages, against any Financing Source (in its
capacity as such) under this Agreement or the financing of the transactions
contemplated hereby, whether at law or equity, in contract tort or otherwise.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



73

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.


“Purchaser”
TERRAFORM IWG ONTARIO HOLDINGS, LLC




By: /s/ Chris Moakley    
Name: Chris Moakley
Title: Authorized Representative































--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.


“Seller Parent”
INVENERGY WIND CANADA GREEN HOLDINGS ULC






By: /s/ James T. Murphy                    


Name:    James T. Murphy


Title: Vice President    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Invenergy Indemnitor, by intervening to this Agreement
by its duly authorized representative(s) as of the date first above written,
hereby agrees to be bound by the provisions of this Agreement for the purposes
of providing the representations and warranties of the Invenergy Indemnitor set
forth in Section 3.02 and the indemnities and other covenants of the Indemnitors
set forth in ARTICLE 12.


“Invenergy Indemnitor”
INVENERGY WIND GLOBAL LLC






By: /s/ James T. Murphy                


Name:    James T. Murphy


Title: Vice President    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Marubeni Indemnitor, by intervening to this Agreement by
its duly authorized representative(s) as of the date first above written, hereby
agrees to be bound by the provisions of this Agreement for the purposes of
providing the representations and warranties of the Marubeni Indemnitor set
forth in Section 3.03 and the indemnities and other covenants of the Indemnitors
set forth in ARTICLE 12.




“Marubeni Indemnitor”
MARUBENI CORPORATION






By: /s/ Takashi Fujinaga                


Name:    Takashi Fujinaga


Title: General Manager of Overseas Power Project Dept. - III,
Power Projects Division, Power Projects & Plant Group











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the CDPQ Indemnitor, by intervening to this Agreement by its
duly authorized representative(s) as of the date first above written, hereby
agrees to be bound by the provisions of this Agreement for the purposes of
providing the representations and warranties of the CDPQ Indemnitor set forth in
Section 3.04 and the indemnities and other covenants of the Indemnitors set
forth in ARTICLE 12.




“CDPQ Indemnitor”
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC






By: /s/ Macky Tall                    


Name:    Macky Tall


Title: Senior Vice President




By: /s/ Jean-Etienne Leroux                


Name:    Jean-Etienne Leroux    


Title: Regional Director
Investment and Asset Management



















--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT A
BILL OF SALE
See attached.



--------------------------------------------------------------------------------





EXHIBIT B
LEASEHOLD ASSIGNMENT
See attached.





--------------------------------------------------------------------------------



EXHIBIT C
[RESERVED]



--------------------------------------------------------------------------------



EXHIBIT D
FORM OF CLOSING CERTIFICATE OF SELLER PARENT


Pursuant to Section 8.08(a) of that certain Asset Purchase and Sale Agreement by
and between INVENERGY WIND CANADA GREEN HOLDINGS ULC, an unlimited liability
corporation incorporated under the laws of the Province of Alberta (“Seller
Parent”) and TerraForm IWG Ontario Holdings, LLC, a Delaware limited liability
company, and to which intervene INVENERGY WIND GLOBAL LLC, Delaware limited
liability company, CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC and MARUBENI
CORPORATION, dated June 30, 2015, (the “Agreement”), the undersigned, [NAME], in
his capacities as [TITLE] of Seller Parent, hereby certifies that he is
authorized to execute and deliver this certificate and hereby certifies on
behalf of Seller parent (solely in his capacity as [TITLE] of Seller Parent and
not in his personal capacity and without personal liability thereof) as follows:
1.
The representations and warranties made by Seller Parent in the Agreement are
true and correct in all material respects as of the date hereof (except for any
of such representations and warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which are true and correct in
all respects) as though such representations and warranties were made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date.



2.
Seller Parent has performed in all material respects the obligations and
covenants required under the Agreement to be so performed by Seller Parent at or
prior to the date hereof.



3.
No Order has been entered, and no Action or Proceeding has been instituted or
threatened that restrains, enjoins or otherwise prohibits or makes illegal the
consummation of any of the transactions contemplated by this Agreement or would
adversely affect the right of Purchaser to own the Acquired Assets.





4.
All Seller Approvals required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.



5.
All Seller Consents required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.



All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned executed this certificate as of this ____day
of ______, 201_.




____________________________
Name :
Title:





--------------------------------------------------------------------------------



EXHIBIT E
FORM OF SECRETARY’S CERTIFICATE OF SELLER PARENT


Pursuant to Section 8.08(b) of that certain Asset Purchase and Sale Agreement,
dated June 30, 2015 (the “Agreement”) by and between INVENERGY WIND CANADA GREEN
HOLDINGS ULC, an unlimited liability corporation incorporated under the laws of
the Province of Alberta (the “Seller Parent”) and TerraForm IWG Ontario
Holdings, LLC, a Delaware limited liability company (“Purchaser”), and to which
intervene INVENERGY WIND GLOBAL LLC, a Delaware limited liability company,
CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC and MARUBENI CORPORATION, [NAME] hereby
certifies to Purchaser that he is the duly appointed Secretary of Seller Parent,
and as follows on behalf of Seller Parent (solely in his capacity as Secretary
of Seller Parent and not in his personal capacity and without personal liability
therefor):
•
Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of Seller Parent as certified by [___], which remains in full
force and effect and has not been amended, rescinded or modified since the
respective date thereof and no amendment of such document is pending or has been
proposed;



•
Attached hereto as Exhibit B is a true and complete copy of the bylaws of Seller
Parent which remains in full force and effect and has not been amended,
rescinded or modified since the respective date thereof and no amendment of such
document is pending or has been proposed;



•
Attached hereto as Exhibit C is a true, correct and complete copy of the
certificate of status of Seller Parent, issued by the Alberta Corporate Registry
as of a recent date;



•
Attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of Seller Parent authorizing
the execution, delivery and performance of the Agreement and other documents to
be executed in connection therewith, and such resolutions were duly adopted by
the Board of Directors and have not been rescinded or amended as of the date
hereof;



•
Attached hereto as Exhibit E is a certificate of incumbency as to the officers
of Seller Parent who signed the Agreement and who will sign the other documents
to be executed in connection therewith on behalf of Seller Parent. The signature
of each officer set forth thereon is the true and genuine signature of such
individual;



•
Attached hereto as Exhibit F is a true and complete copy of the amended and
restated limited partnership agreement of Raleigh Wind Power L.P. (“Raleigh LP”)
which remains in full force and effect and has not been amended, rescinded or
modified since the date thereof and no amendment of such document is pending or
has been proposed;






--------------------------------------------------------------------------------



•
Attached hereto as Exhibit G is a true, correct and complete copy of the
certificate of good standing of Raleigh LP, issued by [_____] as of a recent
date.





[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand this [____] day of [___],
201[__].






____________________________________
Name:
Title: Secretary







--------------------------------------------------------------------------------



EXHIBIT F
FORM OF CLOSING CERTIFICATE OF PURCHASER


Pursuant to Section 9.06(a) of that certain Asset Purchase and Sale Agreement by
and between INVENERGY WIND CANADA GREEN HOLDINGS ULC, an unlimited liability
corporation incorporated under the laws of the Province of Alberta (“Seller
Parent”) and TerraForm IWG Ontario Holdings, LLC, a Delaware limited liability
company (“Purchaser”), and to which intervene INVENERGY WIND GLOBAL LLC,
Delaware limited liability company, CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC and
MARUBENI CORPORATION, dated June 30, 2015, (the “Agreement”), the undersigned,
[NAME], in his capacities as [TITLE] of Purchaser, hereby certifies that he is
authorized to execute and deliver this certificate and hereby certifies on
behalf of Purchaser to Seller Parent (solely in his capacity as [TITLE] of
Purchaser and not in his personal capacity and without personal liability
thereof) as follows:
1.
The representations and warranties made by Purchaser in the Agreement are true
and correct in all material respects as of the date hereof (except for any of
such representations and warranties that are qualified by materiality, including
by reference to material adverse effect, which are true and correct in all
respects) as though such representations and warranties were made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date.



2.
Purchaser has performed in all material respects the obligations and covenants
required under the Agreement to be so performed by Purchaser at or prior to the
date hereof.

3.
No Order has been entered, and no Action or Proceeding has been instituted or
threatened that restrains, enjoins or otherwise prohibits or makes illegal the
consummation of any of the transactions contemplated by the Agreement.

4.
All Purchaser Approvals required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.



5.
All Purchaser Consents required for the consummation of the transactions
contemplated by the Agreement have been obtained and are in full force and
effect.

All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned executed this certificate as of the date
first written above.


                    
[___________________]








By:____________________________
Name:
Title:







--------------------------------------------------------------------------------



EXHIBIT G
FORM OF SECRETARY’S CERTIFICATE OF PURCHASER

Pursuant to Section 9.06(b) of that certain Asset Purchase and Sale Agreement by
and between INVENERGY WIND CANADA GREEN HOLDINGS ULC, an unlimited liability
corporation incorporated under the laws of the Province of Alberta (“Seller
Parent”) and TerraForm IWG Ontario Holdings, LLC, a Delaware limited liability
company (“Purchaser”) and to which intervene INVENERGY WIND GLOBAL LLC, Delaware
limited liability company, CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC and MARUBENI
CORPORATION, dated June 30, 2015, (the “Agreement”), [NAME], hereby certifies to
Seller Parent that he is the duly appointed Authorized Representative of
Purchaser, and as follows on behalf of Purchaser (solely in his capacity as an
Authorized Representative of Purchaser and not in his personal capacity and
without personal liability therefor):
•
Attached hereto as Exhibit A is a true and complete copy of Purchaser’s
Certificate of Formation, which remains in full force and effect and has not
been amended, rescinded or modified since the respective date thereof and no
amendment of such document is pending or has been proposed;



•
Attached hereto as Exhibit B is a true and complete copy of Purchaser’s Limited
Liability Company Agreement, which remains in full force and effect and has not
been amended, rescinded or modified since the date hereof and no amendment of
such document is pending or has been proposed; and



•
Attached hereto as Exhibit C is a true and complete copy of the resolutions duly
adopted by the sole member and managing member of Purchaser (the “Sole Member”)
authorizing the execution, delivery and performance of the Agreement, and such
resolutions were duly adopted by the sole member and managing member and have
not been rescinded or amended as of the date hereof.



•
Attached hereto as Exhibit D is a certificate of good standing of Purchaser,
certified by the Secretary of State of the State of Delaware as of a recent
date; and



•
Attached hereto as Exhibit E is a certificate of incumbency as to the officers
or authorized signatories of Purchaser who signed the Agreement and who will
sign the other documents to be executed in connection therewith on behalf of
Purchaser. The signature of each officer or authorized signatory set forth
thereon is the true and genuine signature of such individual.




[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand this [____] day of [___],
201[__].






____________________________________
Name:
Title: Secretary



--------------------------------------------------------------------------------



EXHIBIT H
FORM OF PURCHASER PARENT GUARANTY


See attached.



--------------------------------------------------------------------------------



EXHIBIT I
FORM OF TRANSITION SERVICES AGREEMENT


See attached.

